Exhibit 10.1

EXECUTION VERSION

$400,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 3, 2018

among

CBIZ OPERATIONS, INC.,

as the Borrower,

CBIZ, INC.,

BANK OF AMERICA, N.A.,

as Agent, a Lender, Issuing Bank and Swing Line Bank,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Bookrunner

JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION,

FIFTH THIRD BANK, HUNTINGTON NATIONAL BANK,

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as

Co-Syndication Agents

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

1.01

 

Certain Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     25  

1.03

 

Accounting Principles

     26  

1.04

 

Letter of Credit Amounts

     27  

ARTICLE II THE CREDITS

     27  

2.01

 

Amounts and Terms of Commitments

     27  

2.02

 

Loan Accounts

     28  

2.03

 

Procedure for Borrowing

     28  

2.04

 

Conversion and Continuation Elections

     31  

2.05

 

Termination or Reduction of Commitments

     33  

2.06

 

Optional Prepayments

     33  

2.07

 

Mandatory Prepayments of Loans

     34  

2.08

 

Repayment

     34  

2.09

 

Interest

     34  

2.10

 

Fees

     35  

2.11

 

Computation of Fees and Interest

     36  

2.12

 

Payments by the Borrower

     36  

2.13

 

Payments by the Lenders to the Agent

     37  

2.14

 

Sharing of Payments, Etc.

     38  

2.15

 

Cash Collateral

     38  

2.16

 

Defaulting Lenders

     39  

2.17

 

Increase in Commitments

     41  

ARTICLE III THE LETTERS OF CREDIT

     43  

3.01

 

The Letter of Credit Subfacility

     43  

3.02

 

Issuance, Amendment and Renewal of Letters of Credit

     44  

3.03

 

Drawings and Reimbursements

     46  

3.04

 

Repayment of Participations

     47  

3.05

 

Role of the Issuing Bank

     47  

3.06

 

Obligations Absolute

     48  

3.07

 

Letter of Credit Fees

     49  

3.08

 

Uniform Customs and Practice; Limitation of Liability

     50  

3.09

 

Letters of Credit Issued for the Company and Subsidiaries

     50  

3.10

 

Outstanding Letters of Credit

     50  

ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY

     50  

4.01

 

Taxes

     50  

4.02

 

Illegality

     54  

4.03

 

Increased Costs and Reduction of Return; Reserves on Eurodollar Rate Loans

     55  

4.04

 

Funding Losses

     56  

4.05

 

Inability to Determine Rates

     57  

4.06

 

Certificates of Lenders

     58  

4.07

 

Survival

     58  

4.08

 

Mitigation Obligations; Replacement of Lenders

     58  

 

i



--------------------------------------------------------------------------------

4.09

 

Successor LIBOR

     59  

ARTICLE V CONDITIONS PRECEDENT

     60  

5.01

 

Conditions of Effectiveness and Initial Credit Extensions

     60  

5.02

 

Conditions to All Credit Extensions

     61  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     62  

6.01

 

Corporate Existence and Power

     62  

6.02

 

Corporate Authorization; No Contravention

     62  

6.03

 

Governmental Authorization

     63  

6.04

 

Binding Effect

     63  

6.05

 

Litigation

     63  

6.06

 

No Default

     63  

6.07

 

ERISA Compliance

     63  

6.08

 

Use of Proceeds; Margin Regulations

     64  

6.09

 

Title to Properties

     65  

6.10

 

Taxes

     65  

6.11

 

Financial Condition; No Material Adverse Effect

     65  

6.12

 

Environmental Matters

     65  

6.13

 

OFAC

     66  

6.14

 

Regulated Entities

     66  

6.15

 

No Burdensome Restrictions

     66  

6.16

 

Solvency

     66  

6.17

 

Labor Relations

     66  

6.18

 

Copyrights, Patents, Trademarks, Etc.

     66  

6.19

 

Subsidiaries

     66  

6.20

 

Broker’s; Transaction Fees

     67  

6.21

 

Insurance

     67  

6.22

 

Swap Obligations

     67  

6.23

 

Full Disclosure

     67  

6.24

 

Anti-Corruption Laws

     67  

6.25

 

EEA Financial Institutions

     67  

ARTICLE VII AFFIRMATIVE COVENANTS

     68  

7.01

 

Financial Statements

     68  

7.02

 

Certificates; Other Information

     68  

7.03

 

Notices

     70  

7.04

 

Preservation of Existence, Etc.

     71  

7.05

 

Maintenance of Property

     71  

7.06

 

Insurance

     71  

7.07

 

Payment of Obligations

     71  

7.08

 

Compliance with Laws

     71  

7.09

 

Compliance with ERISA

     72  

7.10

 

Inspection of Property and Books and Records

     72  

7.11

 

Environmental Laws

     72  

7.12

 

Use of Proceeds

     72  

7.13

 

Solvency

     72  

7.14

 

Further Assurances

     72  

7.15

 

New Subsidiaries

     73  

7.16

 

Anti-Corruption Laws

     73  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

     73  

8.01

 

Limitation on Liens

     73  

8.02

 

Disposition of Assets

     75  

8.03

 

Consolidations and Mergers

     76  

8.04

 

Loans and Investments

     77  

8.05

 

Limitation on Indebtedness

     78  

8.06

 

Transactions with Affiliates

     78  

8.07

 

Use of Proceeds

     79  

8.08

 

Contingent Obligations

     79  

8.09

 

Lease Obligations

     80  

8.10

 

Restricted Payments

     80  

8.11

 

ERISA

     81  

8.12

 

Change in Business

     81  

8.13

 

Accounting Changes

     81  

8.14

 

Leverage Ratio

     81  

8.15

 

Fixed Charge Coverage Ratio

     81  

8.16

 

No Impairment of Intercompany Transfers; Burdensome Restrictions

     81  

8.17

 

Excluded Subsidiaries

     81  

8.18

 

Anti-Corruption Laws

     82  

8.19

 

Sanctions

     82  

ARTICLE IX EVENTS OF DEFAULT

     82  

9.01

 

Event of Default

     82  

9.02

 

Remedies

     84  

9.03

 

Rights Not Exclusive

     85  

9.04

 

Application of Funds

     85  

ARTICLE X THE AGENT

     86  

10.01

 

Appointment and Authority

     86  

10.02

 

Rights as a Lender

     86  

10.03

 

Exculpatory Provisions

     86  

10.04

 

Reliance by Agent

     87  

10.05

 

Delegation of Duties

     87  

10.06

 

Resignation of Agent

     87  

10.07

 

Non-Reliance on Agent and Other Lenders

     88  

10.08

 

No Other Duties, Etc.

     88  

10.09

 

Withholding Tax

     89  

10.10

 

Guaranty Matters

     89  

10.11

 

Reimbursement by Lenders

     90  

10.12

 

ERISA Matters

     90  

ARTICLE XI MISCELLANEOUS

     92  

11.01

 

Amendments and Waivers

     92  

11.02

 

Notices; Effectiveness; Electronic Communication

     93  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     95  

11.04

 

Costs and Expenses

     95  

11.05

 

Borrower Indemnification; Waiver of Consequential Damages

     96  

11.06

 

Payments Set Aside

     97  

11.07

 

Successors and Assigns

     97  

11.08

 

Assignments by Lenders; Participations; Register

     97  

11.09

 

Treatment of Certain Information; Confidentiality

     101  

11.10

 

Set-off

     102  

 

iii



--------------------------------------------------------------------------------

11.11

 

Notification of Addresses, Lending Offices, Etc.

     103  

11.12

 

Counterparts

     103  

11.13

 

Severability

     103  

11.14

 

No Third Parties Benefited

     103  

11.15

 

Governing Law; Jurisdiction; Venue; Etc.

     104  

11.16

 

WAIVER OF JURY TRIAL

     105  

11.17

 

USA PATRIOT Act Notice

     105  

11.18

 

Survival of Representations and Warranties

     105  

11.19

 

No Advisory or Fiduciary Responsibility

     105  

11.20

 

Entire Agreement

     106  

11.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     106  

11.22

 

Amendment and Restatement

     106  

11.23

 

New Lenders

     107  

 

iv



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01    Existing Letters of Credit Schedule 2.01   
Commitments Schedule 6.05(b)    Litigation Schedule 6.07(d)    Pension Plans
Schedule 6.11    Permitted Liabilities Schedule 6.19    Subsidiaries and
Minority Interests Schedule 8.01    Existing Liens Schedule 8.02    Specified
Asset Sales Schedule 8.04    Existing Investments Schedule 8.05    Existing
Indebtedness Schedule 8.08    Contingent Obligations Schedule 11.02    Lending
Offices; Addresses for Notices EXHIBITS Exhibit A    Form of Notice of Borrowing
Exhibit B    Form of Notice of Conversion/Continuation Exhibit C    Form of
Compliance Certificate Exhibit D-1    Form of Legal Opinion of Baker & Hostetler
LLP Exhibit D-2    Form of Legal Opinion of Company’s general counsel Exhibit E
   Form of Assignment and Assumption Exhibit F-1    Form of Promissory Note –
Revolving Loan Exhibit F-2    Form of Promissory Note – Swing Line Loan

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 3, 2018,
(as amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”) among CBIZ Operations, Inc., an Ohio corporation (the
“Borrower”), CBIZ, Inc., a Delaware corporation (the “Company”), the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and each, a “Lender”), Bank of America, N.A., as Agent, as Issuing
Bank and as Swing Line Bank, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Arranger, and JPMorgan Chase Bank, N.A., KeyBank National Association, Fifth
Third Bank, Huntington National Bank, PNC Bank, National Association and U.S.
Bank National Association, as Co-Syndication Agents.

WHEREAS, the Borrower, the Company, certain lenders from time to time party
thereto and the Agent entered into that certain Credit Agreement dated as of the
Original Closing Date (as amended by that certain First Amendment to Credit
Agreement dated as of April 10, 2015, as further amended by that certain Second
Amendment to Credit Agreement dated as of October 16, 2015 and as further
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”) to make available to the Company a revolving
credit facility with a letter of credit subfacility;

WHEREAS, the Borrower is a Wholly-Owned direct Subsidiary of the Company;

WHEREAS, the Borrower, the Company, the Lenders and the Agent desire to amend
and restate the Existing Credit Agreement to (a) extend the termination date of
the revolving loan commitments under the Existing Credit Agreement and (b) make
certain other amendments and modifications to the Existing Credit Agreement, all
as more fully set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is the Company or a Subsidiary), provided that any such merger,
consolidation or combination is consummated in accordance with Section 8.03.

“Adjusted Total Leverage Threshold” means, with respect to any period of
calculation, (x) the last day of which occurs during a Post-Acquisition Covenant
Relief Period, 3.75:1.00 and (y) ending at all other times, 3.50:1.00.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

“Agent” means Bank of America in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent arising under
Section 10.06.

“Agent-Related Parties” means Bank of America and any successor agent arising
under Section 10.09 and any successor letter of credit issuing bank hereunder,
together with their respective Affiliates, and the partners, officers,
directors, employees, advisors, agents, trustees, administrators, managers,
representatives and attorneys-in-fact of such Persons and such Person’s
Affiliates.

“Agent’s Payment Office” means the address for payments set forth on Schedule
11.02 or such other address as the Agent may from time to time specify.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Margin” means on any date the applicable percentage set forth below
based upon the Total Leverage Ratio shown in the Compliance Certificate then
most recently delivered to the Agent and the Lenders:

 

Revolving Loans / Letters of Credit

    Fees  

Total Leverage Ratio

   Base
Rate     Eurodollar
Rate     Letter of
Credit
Fees     Commitment
Fee  

³ 3.75:1.00

     1.250 %      2.250 %      2.250 %      0.400 % 

³ 3.25:1.00, but < 3.75:1.00

     1.000 %      2.000 %      2.000 %      0.350 % 

³ 2.75:1.00, but < 3.25:1.00

     0.750 %      1.750 %      1.750 %      0.300 % 

³ 2.25:1.00, but < 2.75:1.00

     0.500 %      1.500 %      1.500 %      0.250 % 

³ 1.75:1.00, but < 2.25:1.00

     0.250 %      1.250 %      1.250 %      0.200 % 

< 1.75:1.00

     0.000 %      1.000 %      1.000 %      0.150 % 

; provided, however, that (i) for the period from the Restatement Date to and
including the delivery of the Compliance Certificate for the period ending
June 30, 2018, the Applicable Margin shall be determined as if the Total
Leverage Ratio for such period were greater than or equal to 1.75:1.00 but less
than 2.25:1.00, and (ii) if the Company shall have failed to deliver to the
Lenders by the date required hereunder any Compliance Certificate pursuant to
Section 7.02(b), then from the date such Compliance Certificate was required to
be delivered until the date of such delivery the Applicable Margin shall be
determined as if the Total Leverage Ratio for such period was greater than or
equal to 3.75:1.00. Each change in the Applicable Margin (other than pursuant to
clause (i) immediately above, which change shall take effect as provided in such
clause) shall take effect with respect to all outstanding Loans on the third
Business Day immediately succeeding the day on which such Compliance Certificate
is received by the Agent. Notwithstanding the foregoing, no reduction in the
Applicable Margin shall be effected if a Default or an Event of Default shall
have occurred and be continuing on the date when such change would otherwise
occur, it being understood that on the third Business Day immediately succeeding
the day on which such Default or Event of Default is either waived or cured
(assuming no other Default or Event of Default shall be then pending), the
Applicable Margin shall be reduced (on a prospective basis) in accordance with
the then most recently delivered Compliance Certificate (or clause (i) above, as
applicable). Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.11(c).

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Restatement Date), in its capacity
as sole lead arranger and bookrunner.

“Assignment and Assumption” means an assignment and assumption substantially in
the form of Exhibit E or any other form (including an electronic documentation
form generated by use of an electronic platform) approved by the Agent.

“Attorney Costs” means and includes all reasonable and customary fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel related to
this Agreement and the other Loan Documents.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

“Base Rate” means, for any day, a fluctuating rate of interest per annum equal
to the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”, (b) the
Federal Funds Rate for such day plus 0.50% per annum and (c) the Eurodollar Rate
in effect for such day for a one-month Interest Period commencing on such day
plus 1.00% per annum; provided that if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in the prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan, or a L/C Advance, that bears interest
based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Borrower on the same day by the Lenders under Article II, and, in
the case of Eurodollar Rate Loans, having the same Interest Period.

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

“Budgeted EBITDA” has the meaning specified in Section 7.02(d).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Payment Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations.”

“Capital Lease Obligations” means all monetary obligations of the Company or any
of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (“Capital Lease”).

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the Lenders and the Swing Line Bank or the Issuing
Bank, as applicable, as collateral for the L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof, as the context may require, cash or deposit account
balances or, if the Issuing Bank or Swing Line Bank benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Agent and (b) the Issuing Bank or the Swing Line Bank (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Consideration” means, in respect of any Acquisition, collectively, the
total cash consideration paid by the Company or any of its Subsidiaries upon the
consummation of such Acquisition plus Indebtedness of the target company or
operations assumed by the Company or any of its Subsidiaries (other than
payments by the target company prior to the Acquisition), plus any deferred
payments booked as a liability upon the consummation of such Acquisition.

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the government of the
United States or Canada or any agency thereof and backed by the full faith and
credit of the United States or Canada having maturities of not more than six
months from the date of acquisition;

(b) certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repo agreements, or bankers’ acceptances, having in each
case a tenor of not more than six months, issued by any Lender, or by any
commercial bank organized under the laws of the United States, any state thereof
or the District of Columbia or Canada or any province thereof

 

4



--------------------------------------------------------------------------------

having combined capital and surplus of not less than $100,000,000 whose short
term securities are rated at least A-1 by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and P-1 by Moody’s Investors
Service, Inc.;

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business, or P-1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than three months;

(d) money market funds that invest principally in Cash Equivalents described in
clauses (a) through (c) hereof.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with the Company or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with the Company or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceases to be a Lender).

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means (a) any direct or indirect domestic Subsidiary (excluding,
for the avoidance of doubt, the Borrower), all or substantially all of the
assets of which consist of the capital stock or other equity interests of one or
more CFCs and (b) any domestic Subsidiary that is a direct or indirect
subsidiary of a CFC (other than any domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes or that is wholly owned
directly or indirectly by one or more such C-corporations and the income of
which is treated for U.S. federal income tax purposes as income of such
C-corporations).

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) any “person” or “group” (in each case as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, but excluding a Person
that is a stockholder of the Company as of the Restatement Date), acting in
concert acquiring beneficial ownership (within the meaning of Rules 13d-3 and
13d-5 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of capital stock of the Company (or other securities
convertible into such capital stock)

 

5



--------------------------------------------------------------------------------

representing 35% or more of the combined voting power of all capital stock of
the Company entitled to vote in the election of directors, other than capital
stock having such power only by reason of the happening of a contingency,
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (c) the Company fails to
directly own 100% of the equity interests in the Borrower.

“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A., KeyBank National
Association, Fifth Third Bank, Huntington National Bank, PNC Bank, National
Association and U.S. Bank National Association, in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Commitment” means, collectively, the Revolving Loan Commitment and the Swing
Line Loan Maximum Amount.

“Commitment Fee” has the meaning specified in Section 2.10(b).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 7.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Interest Expense” means, for any period, gross consolidated
interest expense (after giving effect to any increase in interest expense
resulting from the net amount of payments made or received with respect to
Permitted Swap Obligations; provided, however, that no net reduction in interest
expense shall be permitted if the Company should receive more payments than the
Company makes with respect thereto) for such period (including all commissions,
discounts, fees and other charges in connection with standby letters of credit
and similar instruments) for the Company and its Subsidiaries (other than
Excluded Subsidiaries), plus the portion of the upfront costs and expenses for
Swap Contracts (to the extent not included in gross interest expense) fairly
allocated to such Swap Contracts as expenses for such period, as determined in
accordance with GAAP and after giving effect to any Swap Contract then in
effect.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of

 

6



--------------------------------------------------------------------------------

the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof (each, a “Guaranty Obligation”); (b)
with respect to any Surety Instrument (other than any Letter of Credit) issued
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings or payments; (c) to purchase any materials,
supplies or other property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other property is ever made or tendered, or such services are ever performed or
tendered, (d) in respect of any Swap Contract or (e) contingent, deferred
purchase price consideration obligations with respect to any Acquisition,
including, without limitation, any “earn-out” obligations; provided, however,
that neither the term “Contingent Obligation” nor the term “Guaranty Obligation”
shall include obligations in respect of insurance, reinsurance, surety or
fidelity contracts, bonds or policies entered into or issued in the ordinary
course of business. Except as otherwise expressly provided herein, the amount of
any Contingent Obligation shall (i) in the case of Guaranty Obligations, be
deemed equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
(ii) in the case of Contingent Obligations of the type described in clause
(e) above, be deemed equal to the maximum possible liability in respect thereof,
(iii) in the case of other Contingent Obligations other than in respect of Swap
Contracts, be deemed equal to the maximum reasonably anticipated liability in
respect thereof, and (iv) in the case of Contingent Obligations in respect of
Swap Contracts, be deemed equal to the Swap Termination Value.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning specified in Section 2.09(c).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of the Revolving Loans,
participations in L/C Obligations or participations in Swing Line Loans within
three (3) Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect (unless such notice or public statement is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) has not been
satisfied) with respect to its funding obligations hereunder or under other
agreements in which it commits to extend

 

7



--------------------------------------------------------------------------------

credit, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner satisfactory to the Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of an Insolvency Proceeding, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” has the meaning set forth in Section 8.02.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“EBITDA” means, for any period, for the Company and its Subsidiaries (other than
Excluded Subsidiaries) on a consolidated basis, determined in accordance with
GAAP, the sum of (a) Net Income (or net loss) for such period, plus (without
duplication for clauses (b) through (g)) (b) all amounts treated as expenses for
depreciation and the amortization of intangibles of any kind, including the
impairment of goodwill charges, to the extent included in the determination of
such Net Income (or loss), plus (c) Consolidated Interest Expense, to the extent
included in the determination of Net Income (or loss), plus (d) all accrued
taxes on or measured by income to the extent included in the determination of
such Net Income (or loss), plus (e) cash dividends received during such period
by the Company, or any Subsidiary that is not an Excluded Subsidiary, from
Excluded Subsidiaries, provided that the aggregate amount of such cash dividends
included in this clause (e) does not exceed fifty percent (50%) of EBITDA after
giving effect to the addition of such dividends, plus (f) losses on the
extinguishment of debt, plus (g) the amount of net cost savings and synergies
for such period projected by the Company in good faith to be realized
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) within twelve (12) months after the consummation of
any Permitted Acquisition occurring after the Restatement Date as a result of
actions taken in connection with such Permitted Acquisition, in each case net of
the amount of actual benefits realized during such period from such actions,
provided that (i) such cost savings and synergies are reasonably identifiable
and factually supportable, (ii) no cost savings or synergies may be added to
EBITDA pursuant to this clause (g) to the extent such cost savings or synergies,
as applicable, are duplicative of any expenses or charges otherwise added to Net
Income, whether through a pro forma adjustment or otherwise, (iii) projected
amounts (that are not yet realized) may no longer be added in calculating EBITDA
to the extent occurring more than four (4) full fiscal quarters after the
specified action taken in order to realize such projected cost savings or
synergies, as applicable and (iv) the aggregate amount added to EBITDA for any
period pursuant to this clause (g) shall not exceed seven and one-half percent
(7.5%) of EBITDA for such period prior to giving effect to the amounts permitted
to be added to EBITDA for such period pursuant to this clause (g), minus
(h) gains on the extinguishment of debt.

“EBITDAR” means, for any period, for the Company and its Subsidiaries (other
than Excluded Subsidiaries) on a consolidated basis, determined in accordance
with GAAP, the sum of (a) EBITDA for such period, plus (b) all Rental Expense
for such period, plus (c) non-cash rental charges incurred during such period
pursuant to FAS 146 with respect to discontinued leased real property locations.

 

8



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Amount” means (a) with respect to any Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans occurring on such
date, (b) with respect to any Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Swing Line Loans occurring on such date and
(c) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date. For purposes of Section 2.07, the Effective Amount
shall be determined without giving effect to any mandatory prepayments to be
made under said Section.

“Eligible Assignee” means any person that meets the requirements to be an
assignee under Section 11.08 (subject to such consents, if any, as may be
required under Section 11.08(a)(iii)).

“Engagement Letter” has the meaning specified in Section 2.10(a).

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permits” has the meaning specified in Section 6.12(b).

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate, which rate is approved by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent and (ii) if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

 

10



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Excluded Subsidiary” means at any time, any Subsidiary who may not guaranty the
Obligations under the Guaranty, in any case without violating federal, state
and/or local laws or regulations applicable to such Subsidiary.

“Excluded Swap Obligation” means, with respect to any Person, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Person of, or the grant by such Person of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Person’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 8 of the Guaranty and any other
“keepwell, support or other agreement” (as referred to in the Commodity Exchange
Act) for the benefit of such Person and any and all guarantees of such Person’s
Swap Obligations by the Borrower, the Company or any other Guarantor) at the
time the guarantee of such Person, or a grant by such Person of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder (including pursuant to the
Guaranty), (a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) any backup withholding Tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 4.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 4.08(b)), any United States federal withholding Tax that is required to
be imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 4.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 4.01(a) or (c) and (e) any United States federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recital hereto.

“Existing Lenders” means each Lender that is a party hereto as of the
Restatement Date.

“Existing Letter of Credit” means each letter of credit listed on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Fixed Charge Coverage Ratio” means, with respect to the Company and its
Subsidiaries (other than Excluded Subsidiaries) on a consolidated basis, as of
any date of determination, the ratio of (a) the total of (i) EBITDAR for the
four (4) fiscal quarter period then most recently ended for which the Company
was required to deliver financial statements pursuant to Section 7.01(a) or
(b) minus (ii) Capital Expenditures for such period minus (iii) tax expenses
included in the determination of EBITDAR to the extent paid in cash during such
period to (b) Fixed Charges for the four (4) fiscal quarter period then most
recently ended for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b).

“Fixed Charges” means, with respect to the Company and its Subsidiaries (other
than Excluded Subsidiaries) on a consolidated basis for any period,
(a) Consolidated Interest Expense paid in cash during such period, plus
(b) scheduled payments of principal with respect to Indebtedness for such period
(other than, for purposes of this definition, any payments constituting
contingent, deferred purchase price consideration obligations with respect to
any Acquisition, including, without limitation, any “earn-out” obligations),
plus (c) Rental Expense paid for such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any board of insurance, insurance department or
insurance commissioner and any taxing authority or political subdivision), and
any corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantors” means, collectively, (a) the Company, (b) each direct and indirect
domestic Subsidiary of the Company (other than (x) the Borrower, (y) Excluded
Subsidiaries and (z) CFC Holdcos), whether now existing or hereafter created or
acquired and (c) with respect to Obligations of the Company or any Subsidiary
(other than the Borrower) under any Cash Management Agreement or any Swap
Contract, the Borrower.

“Guaranty” means the Amended and Restated Guaranty, dated as of the Restatement
Date, duly executed and delivered by each Guarantor in favor of the Agent, on
behalf of the Lenders, as the same may be amended, restated, further
supplemented or otherwise modified from time to time.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VIII, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Swap Contract not prohibited
under Article VIII, in each case in its capacity as a party to such Swap
Contract (even if such Person ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender); provided that in the case of a Swap Contract with a
Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Swap Contract.

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under applicable law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under applicable law,
any Lender is permitted to charge on the Obligations shall change after the
Restatement Date, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each such change in the Highest Lawful Rate without notice to the Borrower.

“HMT” has the meaning specified in the definition of “Sanctions”.

“Honor Date” has the meaning specified in Section 3.03.

“Impacted Loans” has the meaning specified in Section 4.05(a)(i).

“Increase Effective Date” has the meaning specified in Section 2.17(a).

“Increase Joinder” has the meaning specified in Section 2.17(c).

 

13



--------------------------------------------------------------------------------

“Incremental Investment Portfolio” means a segregated incremental portfolio of
investments made by the Borrower (other than Excluded Subsidiaries) in
conjunction with payroll services accounts and in accordance with the investment
policy approved by the board of directors of the Company.

“Incremental Revolving Commitment” has the meaning specified in Section 2.17(a).

“Indebtedness” of any Person means, without duplication:

(a) all indebtedness for borrowed money;

(b) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables and other accrued liabilities
entered into in the ordinary course of business);

(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments and all L/C Obligations;

(d) all obligations evidenced by notes, bonds, debentures or similar
instruments;

(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property);

(f) all non-contingent obligations to pay deferred purchase price consideration
with respect to Acquisitions, including, without limitation, any non-contingent
“earn-out” obligations;

(g) all Capital Lease Obligations;

(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness;

(i) all Guaranty Obligations in respect of indebtedness or obligations of others
of the kinds referred to in clauses (a) through (h) above; and

(j) indebtedness of such Person referred to in clauses (a) through (i) above
which is convertible into common stock of such Person provided that at the time
and to the extent such indebtedness is so converted such indebtedness shall no
longer constitute Indebtedness.

“Indemnified Party” has the meaning specified in Section 11.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes, other than Excluded Taxes.

“Independent Auditor” has the meaning specified in Section 7.01(a).

“Information” has the meaning specified in Section 11.09.

 

14



--------------------------------------------------------------------------------

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, moratorium, rearrangement, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case, undertaken under the Bankruptcy Code or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally

“Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Eurodollar Rate Loan and, as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December; provided, however, that if any Interest Period exceeds
three months, the date that falls three months after the beginning of such
Interest Period and after each Interest Payment Date thereafter is also an
Interest Payment Date.

“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as a Eurodollar Rate Loan, and
ending on the date seven days, one month, two months, three months or six months
thereafter as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation;

provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Investments” has the meaning specified in Section 8.04.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issuance Date” has the meaning specified in Section 3.01(a).

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Bank” means Bank of America in its capacity as issuer of one or more
Letters of Credit hereunder together with any replacement letter of credit
issuer arising under Section 10.06(b) or Section 11.08(g).

 

15



--------------------------------------------------------------------------------

“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.

“L/C Amendment Application” means an application form for amendment of
outstanding standby or commercial letters of credit as shall at any time be in
use at the Issuing Bank, as the Issuing Bank shall request.

“L/C Application” means an application form for Issuances of standby or
commercial letters of credit as shall at any time be in use at the Issuing Bank,
as the Issuing Bank shall request.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made nor
converted into a Borrowing of Revolving Loans under Section 3.03(c).

“L/C Commitment” means the commitment of the Issuing Bank to Issue, and the
commitment of the Lenders severally to participate in, Letters of Credit from
time to time Issued or outstanding under Article III, in an aggregate amount not
to exceed on any date the lesser of (x) $35,000,000, as the same shall be
reduced as a result of a reduction in the L/C Commitment pursuant to
Section 2.05, and (y) the aggregate Revolving Loan Commitments; provided that
the L/C Commitment is a part of the aggregate Revolving Loan Commitments, rather
than a separate, independent commitment.

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of Issuance), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C-Related Documents” means, with respect to any Letter of Credit, the L/C
Application, any L/C Amendment Application and any other document, agreement and
instrument entered into by the Issuing Bank and the Borrower (or the Company or
any Subsidiary) or in favor of the Issuing Bank and relating to such Letter of
Credit, including any of the Issuing Bank’s standard form documents for letter
of credit Issuances.

“Lender” has the meaning specified in the introductory paragraph hereto.
References to the “Lenders” shall include Bank of America, including in its
capacity as Issuing Bank and Swing Line Bank; for purposes of clarification
only, to the extent that Bank of America may have any rights or obligations in
addition to those of the Lenders due to its status as Issuing Bank, its status
as such will be specifically referenced.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, on Schedule 11.02, or such other office or
offices as such Lender may from time to time notify the Borrower and the Agent.

“Letter of Credit” means any (a) letter of credit (whether a commercial letter
of credit or standby letter of credit) that is Issued by the Issuing Bank
pursuant to Article III and (b) each Existing Letter of Credit.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 3.07(a).

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 4.09.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower).

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or preference, priority or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever in respect of any
property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, the interest of a lessor under a
capital lease, any financing lease having substantially the same economic effect
as any of the foregoing, or the filing of any financing statement naming the
owner of the asset to which such lien relates as debtor, under the Uniform
Commercial Code or any comparable law) and any contingent or other agreement to
provide any of the foregoing (other than equal and ratable clauses), but not
including the interest of a lessor under an operating lease which is otherwise
permitted to be effected pursuant to this Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
or Article III in the form of a Revolving Loan, Swing Line Loan or L/C
Borrowing.

“Loan Documents” means this Agreement, the Existing Credit Agreement, any Notes,
the Engagement Letter, the L/C-Related Documents, the Guaranty and all other
documents and certificates delivered to the Agent or any Lender in connection
herewith, as the same may be amended, restated, supplemented or otherwise
modified from time to time (but specifically excluding any Cash Management
Agreement with a Cash Management Bank and any Swap Contract with a Hedge Bank).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means at any time, Lenders holding more than 50% of the then
aggregate Commitments or, if the Commitments have been terminated, Lenders
holding more than 50% of the then unpaid principal amount of Loans and L/C
Obligations; provided that the Commitment of any Defaulting Lender shall be
excluded for the purposes of making a determination of Majority Lenders.

 

17



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company and its Subsidiaries (other than Excluded Subsidiaries) taken as
a whole, or of the Company and its Subsidiaries (including Excluded
Subsidiaries) taken as a whole; (b) a material impairment of the ability of the
Borrower or any Guarantor to perform under any Loan Document and to avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
Loan Document.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions or, during the immediately preceding five
plan (5) years, has made, or been obligated to make, contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Income” means, for any period, the net income (or loss) of the Company and
its Subsidiaries (other than Excluded Subsidiaries) on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP; provided, that there shall be excluded from such determination, to the
extent otherwise included therein, (a) the income of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of, or without any third-party consent required by, its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (b) any non-cash goodwill
or intangible asset impairment charges resulting from the application of FAS
141, 141R or 142, as applicable, and non-cash charges relating to the
amortization of intangibles resulting from the application of FAS 141 or 141R,
as applicable, (c) non-cash, deferred financing charges, (d) income and losses
with respect to operations disposed of in accordance with Section 8.02 or with
respect to “discontinued operations” (as determined in accordance with GAAP),
(e) gains and losses from dispositions permitted under Section 8.02 or with
respect to “discontinued operations” (as determined in accordance with GAAP),
(f) non-cash charges related to the effect of changes in accounting principles
(all of which are in accordance with GAAP) and (g) extraordinary gains and
losses.

“Non-Ratable Loan(s)” has the meaning specified in Section 2.06.

“Note” means a promissory note or an amended and restated promissory note, as
applicable, executed by the Borrower in favor of a Lender pursuant to
Section 2.02(b), in substantially the form of Exhibit F-1, with respect to
Revolving Loans, and Exhibit F-2, with respect to Swing Line Loans.

“Notice of Borrowing” means a notice in substantially the form of Exhibit A or
such other form as approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

18



--------------------------------------------------------------------------------

“Obligations” means (a) all (i) advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower or any Guarantor arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) obligations of the Company or any Subsidiary under any Cash
Management Agreement with a Cash Management Bank or any Swap Contract with a
Hedge Bank and (b) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor or any Affiliate
thereof of any Insolvency Proceeding naming such Person as the debtor in such
Insolvency Proceeding regardless of whether such interest and fees are allowed
claims in such Insolvency Proceeding; provided that the Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any limited
liability company, the certificate of formation, the operating agreement and any
instruments relating to the rights of members of such limited liability company
and all applicable resolutions of the governing body of such limited liability
company and (c) for any other business entity, the documentation equivalent to
the foregoing applicable to such business entity.

“Original Closing Date” means July 28, 2014.

“Other Taxes” means any present or future stamp, court or documentary,
intangible, recording, filing, or similar Taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery, performance, or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Documents.

“Participant” has the meaning specified in Section 11.08(c).

“Participant Register” has the meaning specified in Section 11.08(c).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

19



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by the Company or any Subsidiary
which meets the following criteria:

(1) No Default or Event of Default has occurred and is continuing at the time of
the consummation of such Acquisition and no Default or Event of Default would
occur after giving effect to such Acquisition;

(2) The target company or operations shall be in a same or similar line of
business as the Company or any of its Subsidiaries is engaged in;

(3) The Total Leverage Ratio as of the date of such Acquisition (after giving
effect thereto on a Pro Forma Basis) is less than the applicable Adjusted Total
Leverage Threshold;

(4) Such Acquisition shall be consensual and shall have been approved by the
applicable target company’s or seller’s board of directors;

(5) The Company shall have complied with Section 7.15 with respect to each new
Subsidiary created or acquired in connection with such Acquisition (other than
Excluded Subsidiaries); and

(6) For each Acquisition with respect to which the sum of the Cash Consideration
and non-cash consideration paid, incurred or assumed by the Company exceeds
$20,000,000, the Company shall have delivered to the Agent and the Lenders a
certificate executed by a Responsible Officer of the Company, demonstrating to
the satisfaction of the Agent that, after giving effect to such Acquisition on a
Pro Forma Basis, the Company is in compliance with clause (3) of this
definition, Section 8.04(k) (if applicable) and Section 8.15, and certifying to
clause (1) above; provided that the requirements of this clause (6) shall not be
applicable if after giving effect to such Acquisition the Total Leverage Ratio
as of the date of such Acquisition (after giving effect thereto on a Pro Forma
Basis) is less than 3.00:1.00.

“Permitted Liens” has the meaning specified in Section 8.01.

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts, provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view” and (b) such Swap Contracts do not contain any
provision (“walk-away” provision) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity.

 

20



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Post-Acquisition Covenant Relief Period” means a period commencing on the first
day of the fiscal quarter in which the effectiveness of a Permitted Acquisition
occurs and ending on the last day of the third fiscal quarter immediately
succeeding the fiscal quarter in which such Permitted Acquisition occurs,
provided that (x) the Company has delivered to the Agent written notice thereof,
not less than ten (10) Business Days prior to the effectiveness of such
Permitted Acquisition, and (y) there shall be not more than two
(2) Post-Acquisition Covenant Relief Periods during the term of this Agreement.

“Pro Forma Basis” means, in respect of a Specified Transaction, that such
Specified Transaction and the following transactions in connection therewith (to
the extent applicable) shall be deemed to have occurred as of the first day of
the most recent four (4) fiscal quarter period preceding the date of such
Specified Transaction for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b): (a)(i) with respect to any
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded
and (ii) with respect to any Acquisition, income statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Company and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Agent, (b) any retirement of
Indebtedness and (c) any incurrence or assumption of Indebtedness by the Company
or any Subsidiary (and if such Indebtedness has a floating or formula rate of
interest, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis in respect
of any Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Responsible Officer of the Company and
(y) any such calculation on a Pro Forma Basis may include adjustments calculated
in accordance with Regulation S-X under the Securities Act (subject to the
applicable limitations set forth in the definition of EBITDA) so long as any
such adjustments are not duplicative of any cost savings or synergies added to
EBITDA pursuant to clause (g) of the definition thereof (or otherwise).

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Revolving Loan Commitment divided by the aggregate Revolving Loan
Commitments of all Lenders.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.02.

“Reconciliation Certificate” means a certificate executed by a Responsible
Officer of the Company providing a reconciliation report of the Company and its
Subsidiaries on a consolidated basis, setting forth a calculation of the
financial covenants set forth in Sections 8.14 and 8.15 hereof, but, including,
for the purposes of such reconciliation, the financial information of all
Excluded Subsidiaries of the Company to the extent previously excluded from the
calculation thereof, in a form and accompanied by such detail and documentation
as shall be requested by the Agent in its reasonable discretion.

 

21



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 11.08(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, officers, directors, employees, advisors, agents, trustees,
administrators, managers, representatives and attorneys-in-fact of such Person
and such Person’s and Affiliates.

“Rental Expense” means, for any period, the sum of (without duplication with
respect to gross lease arrangements): (a) all rental payments, (b) all common
area maintenance payments made pursuant to real property leases and (c) all real
estate taxes paid by the Company and its Subsidiaries (other than Excluded
Subsidiaries) pursuant to real property leases not constituting Capital Lease
Obligations.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority not subject to a stay order issued by a court of
competent jurisdiction, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, the president, or the chief financial officer
of such Person, or any other officer having substantially the same authority and
responsibility as the chief financial officer; or, with respect to compliance
with financial covenants, the chief financial officer, vice president-finance,
the treasurer or an assistant treasurer of such Person, or any other officer
having substantially the same authority and responsibility; and solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person so designated by any of the foregoing officers in a notice to the
Agent or any other officer or employee of such Person designated in or pursuant
to an agreement between such Person and the Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Company or a Guarantor
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person. To the extent requested by the Agent, each Responsible Officer will
provide an incumbency certificate and to the extent requested by the Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Agent.

“Restatement Date” means April 3, 2018.

“Restricted Payments” has the meaning specified in Section 8.10.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Commitment”, as to each Lender, has the meaning specified in
Section 2.01. The aggregate Revolving Loan Commitments of all of the Lenders on
the Restatement Date shall be FOUR HUNDRED MILLION DOLLARS ($400,000,000).

“Revolving Termination Date” means the earlier to occur of:

(a) April 3, 2023; and

 

22



--------------------------------------------------------------------------------

(b) the date on which the Revolving Loan Commitments terminate in accordance
with the provisions of this Agreement.

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 4.09(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Solvent” means, when used with respect to any Person, that as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will as of such date, exceed the amount that will be required to
pay all “liabilities of such Person, contingent or otherwise” (whether or not
reflected on a balance sheet prepared in accordance with GAAP), as of such date
(as such quoted terms are determined in accordance with the Bankruptcy Code or
other applicable bankruptcy, insolvency or other debtor relief laws) as such
debts become due and payable, (b) such Person will not have as of such date, an
unreasonably small amount of capital with which to conduct their business taking
into account the particular capital requirements of such Person and its
projected capital requirements and availability and (c) such Person will be able
to pay their debts as they mature, taking into account the timing of and amounts
of cash to be received by such Person, and the timing and amounts of cash to be
payable on or in respect of indebtedness of such Person. For the purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, or unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, real or equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right of payment
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

“Specified Asset Sale” means each asset disposition described in Schedule 8.02
to this Agreement.

“Specified Transaction” means (a) any Acquisition, any Disposition that results
in a Subsidiary ceasing to be a Subsidiary of the Company, any Disposition of a
business unit, line of business or division of the Company or any Subsidiary or
(b) any other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant or requires such test or covenant to be
calculated on a Pro Forma Basis.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.

“Surety Instruments” means all letters of credit (including, without limitation,
standby, commercial and documentary), banker’s acceptances, bank guaranties,
shipside bonds, surety bonds and similar instruments.

 

23



--------------------------------------------------------------------------------

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

“Swap Obligations” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

“Swing Line Bank” means Bank of America, in its capacity as provider of the
Swing Line Loans.

“Swing Line Loan” has the meaning specified in Section 2.01(b).

“Swing Line Loan Maximum Amount” means the lesser of (a) $25,000,000, as the
same shall be reduced as a result of a reduction in the Swing Line Loan Maximum
Amount pursuant to Section 2.05, and (b) the aggregate Revolving Loan
Commitments. The Swing Line Loan Maximum Amount is part of, and not in addition
to, the aggregate Revolving Loan Commitments.

“Swing Line Rate” means the Base Rate as applied to Base Rate Loans.

“Swing Line Termination Date” means the earlier to occur of:

(a) April 3, 2023; and

(b) the Revolving Termination Date.

“Tangible Assets” means, as of any date of determination, for the Company and
its Subsidiaries on a consolidated basis, the total assets of the Company and
its Subsidiaries on that date minus goodwill and other intangible assets of the
Company and its Subsidiaries on that date, as determined in accordance with
GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Leverage Ratio” means, with respect to the Company and its Subsidiaries
(other than Excluded Subsidiaries), on a consolidated basis, as of any date of
determination, the ratio of (a) total consolidated Indebtedness as of such date;
provided, that, “total consolidated Indebtedness” for purposes of this
clause (a) shall not include any Indebtedness of the Borrower or any Subsidiary
that is a Guarantor incurred in reliance on Section 8.05(g) if, as of such date
of determination, the mark-to-market value of all

 

24



--------------------------------------------------------------------------------

investments in the Incremental Investment Portfolio as of such date equals or
exceeds 110% of the aggregate outstanding principal amount of such Indebtedness
incurred in reliance on Section 8.05(g) as of such date (as certified by a
Responsible Officer of the Company in a certificate in form and substance
satisfactory to the Agent), to (b) EBITDA for the four (4) fiscal quarter period
then most recently ended for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b).

“Total Leverage Threshold” means, with respect to any period of calculation,
(x) the last day of which occurs during a Post-Acquisition Covenant Relief
Period, 4.00:1.00 and (y) ending at all other times, 3.75:1.00.

“Type” means, with respect to any Borrowing, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” each means the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 3.03(a).

“Wholly-Owned Subsidiary” means any corporation, association, partnership,
limited liability company, joint venture or other business entity in which
(other than directors’ or other qualifying shares required by law) 100% of the
equity interests of each class having ordinary voting power, and 100% of the
equity interests of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.
Unless the context otherwise clearly requires, references herein to a
“Wholly-Owned Subsidiary” refer to a Wholly-Owned Subsidiary of the Company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(A) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (B) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (C) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (D) all

 

25



--------------------------------------------------------------------------------

references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (E) any
reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (F) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(e) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower, the Company
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.

1.03 Accounting Principles.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited annual consolidated financial statements of the
Company and its Subsidiaries dated December 31, 2017; provided, however, subject
to clause (b) below, that for purposes of all computations required to be made
with respect to compliance by the Company with Sections 8.14 and 8.15 and the
definition of the term “Permitted Acquisition”, such terms and data shall made
in accordance with GAAP as in effect on the Restatement Date, applied in a
manner consistent with those used in preparing the financial statements referred
to in Sections 6.11(a)(x) and (y). Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Majority Lenders shall so request, the
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with

 

26



--------------------------------------------------------------------------------

GAAP prior to such change therein and (ii) the Company shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited annual consolidated financial statements of
the Company and its Subsidiaries dated December 31, 2017 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Total Leverage Ratio (including for purposes of
determining the Applicable Margin) and the Fixed Charge Coverage Ratio shall be
made on a Pro Forma Basis with respect to all Specified Transactions occurring
during the applicable four (4) fiscal quarter period to which such calculation
relates, and/or subsequent to the end of such four (4) fiscal quarter period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Total Leverage Ratio and/or the Fixed Charge
Coverage Ratio for purposes of determining (x) compliance with Sections 8.14
and/or 8.15 (for purposes of Section 7.02(b)) and/or (y) the Applicable Margin,
any Specified Transaction and any related adjustment contemplated in the
definition of Pro Forma Basis that occurred subsequent to the end of the
applicable four (4) fiscal quarter period shall not be given pro forma effect.

(d) Fiscal Year; Fiscal Quarters. References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of the Company.

1.04 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of the L/C Application or
any other document, agreement and instrument entered into by the Issuing Bank
and the Company (or any Subsidiary) or in favor of the Issuing Bank and relating
to such Letter of Credit, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE CREDITS

2.01 Amounts and Terms of Commitments.

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make loans to the Borrower (the “Revolving Loans”) from time to time on any
Business Day during the period from the Restatement Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time the amount
set forth on Schedule 2.01 for such Lender (such amount, as the same may be
(x) reduced under Section 2.05 or as a result of one or more assignments under
Section 11.08 or (y) increased under Section 2.17 or as a result of one or more
assignments under Section 11.08, the Lender’s “Revolving Loan Commitment”);
provided, however, that, after giving effect to any Borrowing of Revolving Loans
(exclusive of Revolving Loans, Swing Line Loans and L/C Obligations which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans), the Effective Amount of all
outstanding Revolving Loans, Swing Line Loans and L/C Obligations, shall not at
any time exceed the aggregate

 

27



--------------------------------------------------------------------------------

Revolving Loan Commitment set forth on Schedule 2.01, as such may be reduced
under Section 2.05; and provided further, that the Effective Amount of the
Revolving Loans of any Lender plus the participation of such Lender in the
Effective Amount of all Swing Line Loans and L/C Obligations shall not at any
time exceed such Lender’s Revolving Loan Commitment. Within the limits of each
Lender’s Revolving Loan Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.06 and reborrow under this Section 2.01(a).

(b) Subject to the terms and conditions set forth herein, the Swing Line Bank,
in reliance upon the agreements of the other Lenders set forth in
Section 2.03(b), may, in its sole discretion make loans to the Borrower (the
“Swing Line Loans”) from time to time on any Business Day during the period from
the Restatement Date to the Swing Line Termination Date in an aggregate
principal amount at any one time outstanding not to exceed the Swing Line Loan
Maximum Amount; provided, after giving effect to any Borrowing of Swing Line
Loans, the Effective Amount of all outstanding Swing Line Loans shall not at any
time exceed the Swing Line Loan Maximum Amount; and provided, further, that the
Effective Amount of all outstanding Revolving Loans, Swing Line Loans and L/C
Obligations shall not at any time exceed the aggregate Revolving Loan Commitment
set forth on Schedule 2.01, as such may be reduced under Section 2.05. Prior to
the Swing Line Termination Date, the Borrower may use the Swing Line Loan
Maximum Amount by borrowing, prepaying the Swing Line Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof. All
Swing Line Loans shall bear interest at the Swing Line Rate and shall not be
entitled to be converted into Loans that bear interest at any other rate.

2.02 Loan Accounts.

(a) The Loans made by each Lender and the Letters of Credit Issued by the
Issuing Bank shall be evidenced by one or more accounts or records maintained by
such Lender or Issuing Bank, as the case may be, in the ordinary course of
business. The accounts or records maintained by the Agent, the Issuing Bank and
each Lender shall be prima facie evidence of the amount of the Loans made by the
Lenders to the Borrower, and the Letters of Credit Issued for the account of the
Borrower, and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans or
any Letter of Credit.

(b) Upon the request of any Lender made through the Agent, the Loans made by
such Lender may be evidenced by one or more Notes, instead of or in addition to
loan accounts. Each such Lender shall record on the schedules annexed to its
Note(s) the date, amount and maturity of each Loan made by it and the amount of
each payment of principal made by the Borrower with respect thereto. Each such
Lender is irrevocably authorized by the Borrower to make such recordations on
its Note(s) and each Lender’s record shall be deemed prima facie correct;
provided, however, that the failure of a Lender to make, or an error in making,
a notation thereon with respect to any Loan shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any such Note to such Lender.

2.03 Procedure for Borrowing.

(a) Revolving Loans. (i) Each Borrowing (other than a L/C Borrowing or a
Borrowing of Swing Line Loans) shall be made upon the Borrower’s irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing
(which notice must be received by the Agent prior to 1:00 p.m. (New York
time) (x) three (3) Business Days prior to the requested Borrowing Date,

 

28



--------------------------------------------------------------------------------

in the case of Eurodollar Rate Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
seven days, or one, two, three or six months, in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Agent not later than 1:00 p.m. (New York time) four (4) Business Days prior to
the requested date of such Borrowing, whereupon the Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them and shall, not later than 1:00 p.m.
(New York time) three (3) Business Days before the requested date of such
Borrowing, notify the Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders, and
(y) on the date of the requested Borrowing Date, in the case of Base Rate
Loans), in each case specifying:

(A) the amount of the Borrowing, which shall be in an aggregate minimum amount
of $500,000, or any multiple of $100,000 in excess thereof, in the case of Base
Rate Loans, and $1,000,000, or any multiple of $500,000 in excess thereof, in
the case of Eurodollar Rate Loans;

(B) the requested Borrowing Date, which shall be a Business Day;

(C) the Type of Loans comprising the Borrowing; and

(D) the duration of the Interest Period applicable to such Eurodollar Rate Loans
included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Eurodollar Rate
Loans, such Interest Period shall be one month;

provided, however, that with respect to the Borrowing to be made on the
Restatement Date, the Notice of Borrowing shall be delivered to the Agent not
later than 1:00 p.m. (New York time) on the Restatement Date and such Borrowing
will consist of Base Rate Loans only except as provided in Section 2.04(g).

(ii) The Agent will promptly notify each Lender of its receipt of any Notice of
Borrowing and of the amount of such Lender’s Pro Rata Share of that Borrowing.

(iii) Each Lender will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Borrower at the Agent’s Payment
Office by 1:00 p.m. (New York time) on the Borrowing Date requested by the
Borrower in funds immediately available to the Agent. The Agent shall make
available to the Borrower the proceeds of all such Loans received by the Agent
from Lenders, together with such additional amount, if any, as the Agent may
elect to make available to the Borrower in accordance with Section 2.13, by 3:00
p.m. (New York time) on such Borrowing Date at such office by crediting the
account of the Borrower on the books of Bank of America with the aggregate of
the amounts made available to the Agent by the Lenders and in like funds as
received by the Agent.

(iv) After giving effect to any Borrowing and any conversion or continuation of
Eurodollar Rate Loans, unless the Agent shall otherwise consent, there may not
be more than ten (10) different Interest Periods in effect.

(b) Swing Line Loans. (i) Subject to Section 2.01(b), the Borrower may borrow
under the Swing Line Loan Maximum Amount on any Business Day until the Swing
Line Termination Date; provided that the Borrower shall give the Agent
irrevocable written notice (which notice must be received by the Agent prior to
1:00 p.m. (New York time)) and the Agent shall promptly deliver

 

29



--------------------------------------------------------------------------------

to the Borrower and the Swing Line Bank a confirmation of such notice specifying
the amount of the requested Swing Line Loan, which shall be in a minimum amount
of $100,000 or a whole multiple of $100,000 in excess thereof. The proceeds of
the Swing Line Loan will be made available by the Swing Line Bank to the
Borrower in immediately available funds at the office of the Swing Line Bank by
3:00 p.m. (New York time) on the date of such notice. The Borrower may at any
time and from time to time, prepay the Swing Line Loans, in whole or in part,
without premium or penalty, by notifying the Agent prior to 1:00 p.m. (New York
time) on any Business Day of the date and amount of prepayment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Partial prepayments shall be in an aggregate
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.

(ii) The Agent, acting upon the demand of the Swing Line Bank, at any time in
the Swing Line Bank’s sole and absolute discretion, shall on behalf of the
Borrower (which hereby irrevocably directs the Agent to so act on its behalf)
notify each Lender (including the Swing Line Bank) to make a Revolving Loan to
the Borrower in a principal amount equal to such Lender’s Pro Rata Share of the
amount of any outstanding Swing Line Loan, unless any Lender or Lenders shall be
obligated, pursuant to Section 2.01(a), to make funds available to the Agent on
the date such notice is given in an aggregate amount equal to or in excess of
such Swing Line Loan, in which case such funds shall be applied by the Agent
first to repay such Swing Line Loan and any remaining funds shall be made
available to the Borrower in accordance with Section 2.01(a); provided, however,
that such notice shall be deemed to have automatically been given upon the
occurrence of an Event of Default under Section 9.01(f) or (g). Upon notice from
the Agent, following any demand by the Swing Line Bank, each Lender (other than
the Swing Line Bank) will immediately transfer to the Agent, for transfer to the
Swing Line Bank, in immediately available funds, an amount equal to such
Lender’s Pro Rata Share of the amount of such Swing Line Loan so repaid. Each
Lender’s obligation to transfer the amount of such Revolving Loan to the Agent
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Bank, (ii) the occurrence or continuance of a
Default or an Event of Default or the termination of the Revolving Loan
Commitment, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any other Person, (iv) any breach of this Agreement by the
Borrower or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(iii) Notwithstanding anything herein to the contrary, the Swing Line Bank
(i) shall not be obligated to make any Swing Line Loan if the conditions set
forth in Article V have not been satisfied and (ii) shall not make any requested
Swing Line Loan if, prior to 2:00 p.m. (New York time) on the date of such
requested Swing Line Loan, it has received a written notice from the Agent or
any Lender directing it not to make further Swing Line Loans because one or more
of the conditions specified in Article V are not then satisfied.

(iv) If prior to the making of a Loan required to be made by Section 2.03(b)(ii)
an Event of Default described in Section 9.01(f) or (g) shall have occurred and
be continuing (or, if for any other reason any Swing Line Loan cannot be
refinanced with a borrowing of Revolving Loans pursuant to Section 2.03(b)(ii)),
each Lender will, on the date such Loan was to have been made pursuant to the
notice described in Section 2.03(b)(ii), purchase an undivided participating
interest in the outstanding Swing Line

 

30



--------------------------------------------------------------------------------

Loans in an amount equal to its Pro Rata Share of the aggregate principal amount
of Swing Line Loans then outstanding. Each Lender will immediately transfer to
the Agent for the benefit of the Swing Line Bank, in immediately available
funds, the amount of its participation.

(v) Whenever, at any time after a Lender has purchased a participating interest
in a Swing Line Loan, the Swing Line Bank receives any payment on account
thereof, the Swing Line Bank will distribute to the Agent for delivery to each
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swing Line Bank is required
to be returned, such Lender will return to the Agent for delivery to the Swing
Line Bank any portion thereof previously distributed by the Swing Line Bank to
it.

(vi) Each Lender’s obligation to make the Loans referred to in
Section 2.03(b)(ii) and to purchase participating interests pursuant to
Section 2.03(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Bank, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Company, (iv) any breach of this Agreement or any other Loan
Document by the Company, any Subsidiary or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(vii) If any Lender fails to make available to the Agent for the account of the
Swing Line Bank any amount required to be paid by such Lender pursuant to
Section 2.03(b)(ii) or Section 2.03(b)(iv), then, without limiting the other
provisions of this Agreement, the Swing Line Bank shall be entitled to recover
from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or funded participation in respect of the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Bank submitted to any Lender (through
the Agent) with respect to any amounts owing under this clause (vii) shall be
conclusive absent manifest error.

2.04 Conversion and Continuation Elections.

(a) The Borrower may, upon irrevocable written notice to the Agent in accordance
with the provisions of this Section 2.04:

(i) elect, as of any Business Day, in the case of Base Rate Loans (other than
Swing Line Loans), or as of the last day of the applicable Interest Period, in
the case of Eurodollar Rate Loans, to convert any such Loans (or any part
thereof in an aggregate minimum amount of $500,000, or any multiple of $100,000
in excess thereof, in the case of Base Rate Loans, and $1,000,000, or any
multiple of $500,000 in excess thereof, in the case of Eurodollar Rate Loans)
into Loans of any other Type; or

 

31



--------------------------------------------------------------------------------

(ii) elect as of the last day of the applicable Interest Period, to continue any
Loans having Interest Periods expiring on such day (or any part thereof in an
amount not less than $1,000,000, or that is in an integral multiple of $500,000
in excess thereof);

provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Borrower to continue such Loans as, and convert such Loans into,
Eurodollar Rate Loans shall terminate.

(b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 1:00 p.m. (New York time) (i) at least
three (3) Business Days in advance of the Conversion/Continuation Date, if the
Loans are to be converted into or continued as Eurodollar Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than seven days, or one, two, three or six months, in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Agent not later than 1:00 p.m. (New York time)
four (4) Business Days prior to the requested Conversion/Continuation Date,
whereupon the Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them and
shall, not later than 1:00 p.m. (New York time) three (3) Business Days before
the requested Conversion/Continuation Date, notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders, and (ii) on the date of the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the aggregate amount of Loans to be converted or continued;

(iii) the Type of Loans resulting from the proposed conversion or continuation;
and

(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to Eurodollar Rate
Loans, the Borrower has failed to submit or complete a notice in accordance with
Section 2.04(b), the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into a one month Eurodollar Rate Loan, provided, however,
if any Default or Event of Default then exits, the Borrower shall be deemed to
have elected to convert such Eurodollar Rate Loans into a Base Rate Loan.

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Lender of the details of any automatic
continuation or conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Lender.

 

32



--------------------------------------------------------------------------------

(e) Unless the Majority Lenders otherwise consent, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as a Eurodollar Rate Loan.

(f) After giving effect to any conversion or continuation of Eurodollar Rate
Loans, unless the Agent shall otherwise consent, there may not be more than ten
(10) different Interest Periods in effect.

(g) Notwithstanding anything herein to the contrary, the initial Loans made on
the Restatement Date shall be of the same Type, shall have the same remaining
Interest Period, and shall have the same Eurodollar Rate, in each case as in
effect with respect to the outstanding “Eurodollar Rate Loans,” if any, that
exist under the Existing Credit Agreement as of the Restatement Date.

2.05 Termination or Reduction of Commitments. The Borrower may, upon not less
than three (3) Business Days’ prior written notice to the Agent, terminate the
Revolving Loan Commitments, or permanently reduce the Commitments by an
aggregate minimum amount of $1,000,000 or any multiple of $1,000,000 in excess
thereof; unless, after giving effect thereto and to any prepayments of Revolving
Loans made on the effective date thereof, (i) the Effective Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations would exceed the amount of
the Revolving Loan Commitments then in effect, (ii) the Effective Amount of all
Swing Line Loans then outstanding would exceed the Swing Line Loan Maximum
Amount or (iii) the Effective Amount of all L/C Obligations would exceed the L/C
Commitment. If and to the extent specified by the Borrower in the notice to the
Agent, some or all of the reduction in the Revolving Loan Commitments shall be
applied to reduce the L/C Commitment and/or the Swing Line Loan Maximum Amount.
If after giving effect to any reduction or termination of Revolving Loan
Commitments under this Section 2.05, the L/C Commitment or the Swing Line Loan
Maximum Amount would exceed the amount of the Revolving Loan Commitments at such
time, the L/C Commitment or the Swing Line Loan Maximum Amount, as the case may
be, shall be automatically reduced by the amount of such excess. Once reduced in
accordance with this Section, the Revolving Loan Commitments may not be
increased. Any reduction of the Revolving Loan Commitments shall be applied to
each Lender according to its Pro Rata Share. All accrued Commitment Fees and
Letter of Credit Fees to, but not including, the effective date of any reduction
or termination of the Revolving Loan Commitments shall be paid on the effective
date of such reduction or termination.

2.06 Optional Prepayments. Subject to Section 4.04, the Borrower may, at any
time or from time to time, upon irrevocable notice to the Agent by 1:00 p.m.
(New York time) (x) at least three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (y) on the date of prepayment of Base
Rate Loans, prepay Loans ratably among the Lenders in whole or in part without
penalty, in minimum amounts of $500,000, or any multiple of $100,000 in excess
thereof, in the case of Base Rate Loans, and $500,000, or any multiple of
$500,000 in excess thereof, in the case of Eurodollar Rate Loans; provided that
if due to a Defaulting Lender’s failure to fund any requested Borrowing, Loans
are made not in accordance with the Lenders’ respective Pro Rata Shares (each
such Loan, a “Non-Ratable Loan”) then such prepayment shall be applied first to
Non-Ratable Loans, then in the order that the Borrower may specify. Such notice
of prepayment shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Agent will promptly notify each Lender of
its receipt of any such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and any amounts required pursuant to
Section 4.04.

 

33



--------------------------------------------------------------------------------

2.07 Mandatory Prepayments of Loans.

(a) The Borrower shall promptly, but in any event within two (2) Business Days,
prepay the outstanding principal amount of the Revolving Loans and/or Swing Line
Loans on any date on which the aggregate outstanding principal amount of such
Loans together with the Effective Amount of the L/C Obligations (after giving
effect to any other repayments or prepayments on such day) exceeds the aggregate
Revolving Loan Commitment, including, without limitation, due to a reduction of
the Revolving Loan Commitment pursuant to Section 2.05, in the amount of such
excess, or if any such excess remains after a prepayment in full hereunder of
all outstanding Loans, the Borrower shall Cash Collateralize the outstanding
Letters of Credit to the extent of such remaining excess.

(b) If on any date the Effective Amount of L/C Obligations exceeds the L/C
Commitment, the Borrower shall Cash Collateralize on such date the outstanding
Letters of Credit in an amount equal to the excess of the maximum amount then
available to be drawn under the Letters of Credit over the aggregate L/C
Commitment.

(c) General. Any prepayments pursuant to this Section 2.07 shall be applied
first to any Base Rate Loans and Swing Line Loans then outstanding, then to
Eurodollar Rate Loans in the order of the shortest Interest Periods remaining
and then to any amounts due under any Swap Contract between the Company or any
Subsidiary and any Hedge Bank and any Cash Management Agreement Between the
Company or any Subsidiary and any Cash Management Bank, ratably among the
Lenders, such Hedge Banks and such Cash Management Banks, as applicable;
provided that if due to a Defaulting Lender’s failure to fund any requested
Borrowing, there are Non-Ratable Loans outstanding at the time of any
prepayment, such prepayment shall be applied first to Non-Ratable Loans and then
in accordance with the foregoing order. The Borrower shall pay, together with
each prepayment under this Section 2.07, accrued interest on the amount prepaid
and any amounts required pursuant to Section 4.04.

2.08 Repayment.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Termination Date the aggregate principal amount of Revolving Loans outstanding
on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten (10) Business Days after such Loan
is made and (ii) the Swing Line Termination Date.

2.09 Interest.

(a) Each Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to either the Eurodollar Rate or the Base Rate, as the case
may be, plus the Applicable Margin (and subject to the Borrower’s right to
convert to other Types of Loans under Section 2.04). Swing Line Loans shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a rate per annum equal to the Swing Line Rate.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Loans under
Section 2.06 or 2.07 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Agent at the request or with
the consent of the Majority Lenders.

 

34



--------------------------------------------------------------------------------

(c) Notwithstanding Section 2.09(a), while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
outstanding Obligations under the Loan Documents, at a rate per annum which is
determined by adding 2% per annum to the Applicable Margin then in effect for
such Loans; and in the case of Obligations under the Loan Documents not subject
to an Applicable Margin, at a rate per annum equal to the Base Rate plus 2%;
provided, however, that, on and after the expiration of any Interest Period
applicable to any Eurodollar Rate Loan outstanding on the date of occurrence of
such Event of Default or acceleration, the principal amount of such Loan shall,
during the continuation of such Event of Default or after acceleration, bear
interest at a rate per annum equal to the Base Rate plus 2% (the “Default
Rate”).

(d) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Highest Lawful Rate. If the Agent or any Lender shall receive interest in an
amount that exceeds the Highest Lawful Rate, the excess interest shall be
applied to the principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the actual term of the Obligations
hereunder.

2.10 Fees.

(a) Agency Fees. The Borrower shall pay the fees to the Agent for the Agent’s
own account, as required by the letter agreement (“Engagement Letter”) among the
Company, the Borrower, the Arranger and the Agent, dated March 7, 2018.

(b) Commitment Fees. The Borrower shall pay to the Agent for the account of each
Lender a commitment fee (“Commitment Fee”) on the average daily unused portion
of such Lender’s Revolving Loan Commitment, computed on a quarterly basis in
arrears on the last Business Day of each calendar quarter based upon the daily
utilization for that quarter as calculated by the Agent, at the Applicable
Margin per annum. For purposes of calculating utilization under this Section,
the Revolving Loan Commitment shall be deemed used to the extent of the
Effective Amount of Revolving Loans then outstanding, plus the Effective Amount
of L/C Obligations then outstanding but excluding for the purposes of
calculating utilization under this Section the Effective Amount of Swing Line
Loans. Such Commitment Fee shall accrue from the Restatement Date to the
Revolving Termination Date and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December through the
Revolving Termination Date, with the final payment to be made on the Revolving
Termination Date; provided that, in connection with any reduction or termination
of Revolving Loan Commitment under Section 2.05, the accrued Commitment Fee
calculated for the period ending on such date shall also be paid on the date of
such reduction or termination, with the following quarterly payment being
calculated on the basis of the period from such reduction or termination date to
such quarterly payment date. The Commitment Fees provided in this Section shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Article V are not met.

 

35



--------------------------------------------------------------------------------

2.11 Computation of Fees and Interest.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Each determination of an interest rate by the Agent shall be conclusive and
binding on the Borrower and the Lenders and shall be prima facie evidence of
such interest rate. The Agent will, at the request of the Borrower or any
Lender, deliver to the Borrower or the Lender, as the case may be, a statement
showing the quotations used by the Agent in determining any interest rate and
the resulting interest rate.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall (x) immediately deliver to the Agent a corrected Compliance
Certificate for such period or periods, (y) determine the amount of interest and
fees that should have been paid for such period based upon the corrected
Compliance Certificate and (z) immediately and retroactively be obligated to pay
to the Agent for the account of the Lenders, promptly on demand by the Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Company or the Borrower under the Bankruptcy Code,
automatically and without further action by the Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under Section 2.09(c)
or 3.03(c) or under Article IX. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

2.12 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
set-off. Except as otherwise expressly provided herein, all payments by the
Borrower shall be made to the Agent for the account of the Lenders at the
Agent’s Payment Office, and shall be made in dollars and in immediately
available funds, (i) solely for the purpose of calculating the accrual of
interest on the outstanding Obligations, no later than 1:00 p.m. (New York time)
on the date specified herein and (ii) for all other purposes, no later than 6:00
p.m. (New York time) on the date specified herein. The Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
expressly provided herein) of such payment in like funds as received. Any
payment received by the Agent later than the time specified herein shall be
deemed to have been received on the following Business Day and any applicable
interest or fees shall continue to accrue for the day actually received.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

36



--------------------------------------------------------------------------------

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

2.13 Payments by the Lenders to the Agent.

(a) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon (New York time) on the date of
such Borrowing) that such Lender will not make available as and when required
hereunder to the Agent for the account of the Borrower the amount of that
Lender’s Pro Rata Share of the Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Borrowing Date (and, in the case of a Borrowing of Base Rate Loans, that
each Lender has made such amount at the time required by Section 2.03) and the
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent any Lender shall not have made its full amount available to the Agent in
immediately available funds and the Agent in such circumstances has made
available to the Borrower such amount, such Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
the Borrower makes any payment to the Agent in respect of any Lender’s unfunded
share of a Borrowing, the amount of such Lender’s Loan included in such
Borrowing shall be reduced by the amount paid to the Borrower. If such Lender
pays its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing and, if the
Borrower has made any payment in respect of such Lender’s share under this
Section, the Agent shall forward such amounts to the Borrower. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.

(b) The obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.11 are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 10.11 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and, except as otherwise
provided herein, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.11.

 

37



--------------------------------------------------------------------------------

(c) If any Lender makes available to the Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

2.14 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder), such Lender shall immediately (a) notify the Agent of such fact, and
(b) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Agent will keep records (which shall be conclusive and binding in the
absence of manifest error) of participations purchased under this Section and
will in each case notify the Lenders following any such purchases or repayments.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the Issuing
Bank (i) if the Issuing Bank has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the Effective Amount of all L/C Obligations as of such date. At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Agent, the Issuing Bank or the Swing Line Bank, the Borrower
shall deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing (or interest bearing if the Agent so agrees) deposit
accounts at Bank of America. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the Issuing Bank and the
Lenders (including the Swing Line Bank), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.15(c). If at any time
the Agent determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

 

38



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.07, 2.16, 3.01 or 9.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.08(g))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 9.04 during the continuance of an Event of Default), and
(y) the Person providing Cash Collateral and the Issuing Bank or Swing Line
Bank, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.10), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the Issuing
Bank or Swing Line Bank hereunder; third, if so determined by the Agent or
requested by the Issuing Bank or Swing Line Bank, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the

 

39



--------------------------------------------------------------------------------

Lenders, the Issuing Bank or Swing Line Bank as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swing Line Bank against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.07.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03(b), 3.02 and 3.03, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.

(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Bank’s Fronting Exposure and (B) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Bank and
the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable,

 

40



--------------------------------------------------------------------------------

purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.16(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) With respect to any Cash Collateral provided by the Borrower in connection
with a Swing Line Loan or Letter of Credit due to the existence of a Defaulting
Lender, the relevant Defaulting Lender shall pay to the Borrower the amount of
the Borrower’s “negative carry” with respect to such Cash Collateral which the
parties hereto agree shall be equal to interest accruing at a rate equal to the
Base Rate plus the Applicable Margin on the amount of such Cash Collateral
during the period it was provided to the Swing Line Bank or Issuing Bank, as
applicable, less any interest income earned on such Cash Collateral.

2.17 Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Agent request
from time to time prior to the Revolving Termination Date, an increase to the
existing Revolving Loan Commitments (each, an “Incremental Revolving
Commitment”) in an aggregate amount not in excess of $100,000,000. Each such
notice shall specify (i) the date (each, an “Increase Effective Date”) on which
the Borrower proposes that the Incremental Revolving Commitments shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Agent and (ii) the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
Incremental Revolving Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Revolving Commitments may elect or decline, in its
sole discretion, to provide such Incremental Revolving Commitment. Each
Incremental Revolving Commitment shall be in an aggregate amount of $10,000,000
or any whole multiple of $500,000 in excess thereof (provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Incremental Revolving
Commitments set forth above).

(b) Conditions. The Incremental Revolving Commitments shall become effective as
of the applicable Increase Effective Date upon the satisfaction of each of the
following conditions:

(i) no Default or Event of Default shall exist or shall result from the
borrowings to be made on, or the effectiveness of the Incremental Revolving
Commitments on, such Increase Effective Date;

(ii) the representations and warranties in Article VI and the other Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties that are qualified by materiality provisions,
true and correct in all respects) on and as of such Increase Effective Date with
the same effect as if made on and as of such Increase Effective Date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
in the case of representations and warranties that are qualified by materiality
provisions, true and correct in all respects) as of such earlier date) and
except that for purposes of this Section 2.17(b), the representations and
warranties contained in Section 6.11(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01;

 

41



--------------------------------------------------------------------------------

(iii) on a Pro Forma Basis (assuming the Incremental Revolving Commitments are
fully drawn), the Borrower shall be in compliance with each of the covenants set
forth in Sections 8.14 and 8.15;

(iv) the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to Section 4.04; and

(v) the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Restatement Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Revolving
Loans made pursuant to new Commitments shall be identical to the Revolving Loans
(other than any customary closing fees payable on new Commitments).

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Agent and each Lender
making such Incremental Revolving Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.17, other than any amendments requiring the consent of all of the
Lenders affected thereby under Section 11.01. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to Incremental Revolving Commitments
made pursuant to this Agreement. This Section 2.17 shall supersede any
provisions in Section 2.14 or Section 11.01 to the contrary.

(d) Adjustment of Revolving Loans. Each Lender that is acquiring an Incremental
Revolving Commitment on an Increase Effective Date shall make a Revolving Loan,
the proceeds of which will be used to prepay the Revolving Loans of the other
Lenders immediately prior to such Increase Effective Date, so that, after giving
effect thereto, the Revolving Loans outstanding are held by the Lenders pro rata
based on their Revolving Loan Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Lenders after giving effect to such Increase Effective Date
shall make such Revolving Loans in accordance with Section 2.01(a).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty.

 

42



--------------------------------------------------------------------------------

ARTICLE III

THE LETTERS OF CREDIT

3.01 The Letter of Credit Subfacility.

(a) On the terms and conditions set forth herein (i) the Issuing Bank agrees, in
reliance upon the agreements of the Lenders set forth in this Article III,
(A) from time to time on any Business Day during the period from the Restatement
Date to the Letter of Credit Expiration Date to Issue Letters of Credit for the
account of the Company, the Borrower or any Subsidiary of the Borrower, and to
amend or renew Letters of Credit previously Issued by it, in accordance with
Sections 3.02(c) and (d), and (B) to honor drafts under the Letters of Credit;
and (ii) the Lenders severally agree to participate in Letters of Credit Issued
for the account of the Company, the Borrower or any Subsidiary of the Borrower;
provided, that the Issuing Bank shall not be obligated to Issue, and no Lender
shall be obligated to participate in, any Letter of Credit if as of the date of
Issuance of such Letter of Credit (the “Issuance Date”) (1) the Effective Amount
of all L/C Obligations and Swing Line Loans plus the Effective Amount of all
Revolving Loans exceeds the aggregate Revolving Loan Commitment, (2) the
participation of any Lender in the Effective Amount of all L/C Obligations and
Swing Line Loans plus the Effective Amount of the Revolving Loans of such Lender
exceeds such Lender’s Revolving Loan Commitment or (3) the Effective Amount of
L/C Obligations exceeds the L/C Commitment. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and, accordingly, the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit which have expired or which have been drawn upon and
reimbursed.

(b) The Issuing Bank shall not Issue any Letter of Credit if:

(i) subject to Section 3.02(c), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance,
unless the Majority Lenders approved such expiry date; or

(ii) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(c) The Issuing Bank is under no obligation to Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Restatement Date, or shall impose upon the
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Restatement Date and which the Issuing Bank in good faith deems material to
it;

(ii) the Issuing Bank has received written notice from any Lender, the Agent or
the Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;

(iii) any requested Letter of Credit is not otherwise in form and substance
reasonably acceptable to the Issuing Bank, or the Issuance of a Letter of Credit
shall violate one or more policies of the Issuing Bank applicable to letters of
credit generally;

 

43



--------------------------------------------------------------------------------

(iv) such Letter of Credit is (x) in a face amount less than $25,000, unless
such lesser amount is approved by the Agent and the Issuing Bank, or (y) is to
be denominated in a currency other than Dollars; or

(v) any Lender is at that time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
Issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(d) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(e) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(f) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in Article X with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and all L/C-Related Documents pertaining to such Letters of Credit
as fully as if the term “Agent” as used in Article X included the Issuing Bank
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Issuing Bank.

3.02 Issuance, Amendment and Renewal of Letters of Credit.

(a) Each Letter of Credit shall be Issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Bank (with a copy to the
Agent) in the form of an L/C Application or an L/C Amendment Application, as
applicable, appropriately completed and signed by a Responsible Officer of the
Borrower. Such L/C Application or L/C Amendment Application must be received by
the Issuing Bank and the Agent not later than 1:00 p.m. (New York time) at least
two (2) Business Days (or such later date and time as the Agent and the Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed Issuance Date or date of amendment, as the case may be. In the case of
a request for an initial Issuance of a Letter of Credit, such L/C Application
shall specify in form and detail satisfactory to the Issuing Bank: (A) the
proposed Issuance Date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Bank may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Amendment
Application shall specify in form and detail satisfactory to the Issuing Bank
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Bank may require.
Additionally, the Borrower shall furnish to the Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
Issuance or amendment, including any L/C-Related Documents, as the Issuing Bank
or the Agent may require.

 

44



--------------------------------------------------------------------------------

(b) Promptly after receipt of any L/C Application or L/C Amendment Application,
the Issuing Bank will confirm with the Agent (by telephone or in writing) that
the Agent has received a copy thereof from the Borrower and, if not, the Issuing
Bank will provide the Agent with a copy thereof. Unless the Issuing Bank has
received written notice from any Lender, the Agent or the Borrower, at least one
(1) Business Day prior to the requested date of Issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, Issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the Issuing Bank’s usual and
customary business practices. Immediately upon the Issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable L/C Application or L/C
Amendment Application, the Issuing Bank may, in its sole discretion, agree to
Issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.01(b) or (c) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the Agent that
the Majority Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

(d) The Issuing Bank may, at its election (or as required by the Agent at the
direction of the Majority Lenders), deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiry date of such Letter of Credit to be a date not later
than the Revolving Termination Date.

(e) This Agreement shall control in the event of any conflict with any
L/C-Related Document.

(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

 

45



--------------------------------------------------------------------------------

3.03 Drawings and Reimbursements.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the Borrower
and the Agent thereof. Not later than 11:00 a.m. (New York time) on the date of
any payment by the Issuing Bank under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the Issuing Bank through the Agent
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the Issuing Bank by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.02 (other than the delivery of a Notice of Borrowing). Any notice
given by the Issuing Bank or the Agent pursuant to this Section 3.03(a) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(b) Each Lender shall upon any notice pursuant to Section 3.03(a) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the Issuing Bank at the Agent’s Payment Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
(New York time) on the Business Day specified in such notice by the Agent,
whereupon, subject to the provisions of Section 3.03(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the
Issuing Bank.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason or Cash Collateralized, the Borrower
shall be deemed to have incurred from the Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced or Cash
Collateralized, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the Issuing Bank pursuant to
Section 3.03(b) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Article III.

(d) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.03 to reimburse the Issuing Bank for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Pro Rata Share of such amount
shall be solely for the account of the Issuing Bank.

(e) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 3.03, shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to

 

46



--------------------------------------------------------------------------------

make Loans pursuant to this Section 3.03 is subject to the conditions set forth
in Section 5.02 (other than the delivery of a Notice of Borrowing). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(f) If any Lender fails to make available to the Agent for the account of the
Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 3.03 by the time specified in
Section 3.03(b), then, without limiting the other provisions of this Agreement,
the Issuing Bank shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

3.04 Repayment of Participations.

(a) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 3.03, if the Agent receives for the
account of the Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Pro Rata Share thereof in the same funds as
those received by the Agent.

(b) If any payment received by the Agent for the account of the Issuing Bank
pursuant to Section 3.03(a) is required to be returned under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Bank its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

3.05 Role of the Issuing Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Agent, any of their respective Affiliates, any of their or their respective
Affiliates’ Related Parties, nor any correspondent, participant or assignee of
the Issuing Bank, shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Majority Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C-Related Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee

 

47



--------------------------------------------------------------------------------

with respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuing Bank, the Agent, any of
their respective Affiliates, any of their or their respective Affiliates’
respective Related Parties, nor any correspondent, participant or assignee of
the Issuing Bank, shall be liable or responsible for any of the matters
described in clauses (a) through (e) of Section 3.06; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves, as determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by the Issuing Bank’s willful misconduct or gross
negligence or the Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

3.06 Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any Insolvency Proceeding; or

 

48



--------------------------------------------------------------------------------

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

3.07 Letter of Credit Fees.

(a) The Borrower shall pay to the Agent for the account of each of the Lenders a
letter of credit fee (a “Letter of Credit Fee”) with respect to the Letters of
Credit equal to the Applicable Margin per annum of the average daily maximum
amount available to be drawn of the outstanding Letters of Credit, computed on a
quarterly basis in arrears on the last Business Day of each March, June,
September and December based upon Letters of Credit outstanding for that quarter
as calculated by the Agent; provided, however, that any Letter of Credit Fee
otherwise payable pursuant to this Section 3.07 for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Bank shall (i) be
payable, to the maximum extent permitted by applicable law, to the
non-Defaulting Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), (ii) to the extent not allocated to the non-Defaulting
Lenders pursuant to the immediately preceding clause (i), be payable to the
Issuing Bank for its own account to the extent allocable to the Issuing Bank’s
Fronting Exposure to such Defaulting Lender allocable to such Letter of Credit
and (iii) to the extent not allocated to the non-Defaulting Lenders pursuant to
the immediately preceding clause (i) or to the Issuing Bank pursuant to the
immediately preceding clause (ii), not be required to be paid. Such Letter of
Credit Fees shall be due and payable quarterly in arrears on the last Business
Day of each calendar quarter during which Letters of Credit are outstanding,
commencing on the first such quarterly date to occur after the Restatement Date,
through the Letter of Credit Expiration Date (or such later date upon which the
outstanding Letters of Credit shall expire), with the final payment to be made
on the Letter of Credit Expiration Date (or such later expiration date) and
thereafter shall be payable on demand. If there is any change in the Applicable
Margin during any quarter, the average daily maximum amount available to be
drawn under each outstanding Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.

(b) The Borrower shall pay to the Issuing Bank a letter of credit fronting fee
for each Letter of Credit Issued by the Issuing Bank equal to 0.125% per annum
of the face amount (or increased face amount, as the case may be) of such Letter
of Credit. Such Letter of Credit fronting fee shall be due and payable quarterly
in arrears on the last Business Day of each calendar quarter during which such
Letter of Credit is outstanding, commencing on the first such quarterly date to
occur after such Letter of Credit is Issued, through the Letter of Credit
Expiration Date (or such later date upon which such Letter of Credit shall
expire), with the final payment to be made on the Letter of Credit Expiration
Date (or such later expiration date) and thereafter shall be payable on demand.

(c) The Borrower shall pay to the Issuing Bank from time to time on demand the
normal issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.

 

49



--------------------------------------------------------------------------------

3.08 Uniform Customs and Practice; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
Issued (including any such agreement applicable to an Existing Letter of
Credit), (a) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of Issuance) (the “ISP”) shall apply to
each standby Letter of Credit and (b) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of Issuance (the “UCP”), shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, the
Issuing Bank shall not be responsible to the Borrower for, and the Issuing
Bank’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
the Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

3.09 Letters of Credit Issued for the Company and Subsidiaries. Notwithstanding
that a Letter of Credit Issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Company or any Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the Issuance of Letters of Credit for the account of
its Subsidiaries or the Company inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries and the Company.

3.10 Outstanding Letters of Credit. The Existing Letters of Credit set forth on
Schedule 1.01 were issued for the account of the Company, the Borrower or a
Subsidiary of the Borrower, as the case may be, prior to the Restatement Date
pursuant to the Existing Credit Agreement and will remain outstanding as of the
Restatement Date. The Company, the Borrower, the Issuing Bank and each of the
Lenders hereby agree with respect to the Existing Letters of Credit that each
such Existing Letter of Credit, for all purposes under this Agreement, shall be
deemed to be Letters of Credit issued for the account of the Company, the
Borrower or a Subsidiary of the Borrower, as the case may be, shall be deemed
L/C Obligations, and shall be subject to and governed by the terms and
conditions of this Agreement, in each case, from and after the Restatement Date.
Each Lender further agrees to participate in each such Existing Letter of Credit
in an amount equal to its Pro Rata Share of the stated amount of such Existing
Letter of Credit.

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by a Requirement of Law. If any
Requirement of Law (as determined in the good faith discretion of the Agent)
requires the deduction or withholding of any Tax from any such payment by the
Agent or the Borrower, then the Agent or the Borrower shall be entitled to make
such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

50



--------------------------------------------------------------------------------

(ii) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 4.01) the applicable recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If the Borrower or the Agent shall be required by any Requirement of Law
other than the Code to withhold or deduct any Taxes from any payment, then
(A) the Borrower or the Agent, as required by such Requirement of Law, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Borrower or the Agent, to the extent required by such
Requirement of Law, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Requirement of Law and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 4.01) the applicable recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower.

(i) The Borrower shall indemnify the Agent, each Lender and the Issuing Bank,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error. The Borrower shall also indemnify the Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Agent as required pursuant to Section 4.01(c)(ii) below.

 

51



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) the Agent and the Borrower, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.08(c) relating
to the maintenance of a Participant Register and (C) the Agent and the Borrower,
as applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority, as provided in this Section 4.01, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Agent, at the time or
times prescribed by applicable law or reasonably requested by the Borrower or
the Agent, such properly completed and executed documentation prescribed by
applicable law or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by any Requirement of Law or reasonably requested by the Borrower or
the Agent as will enable the Borrower or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

 

52



--------------------------------------------------------------------------------

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(1) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of IRS Form W-8ECI,

(3) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E,

(C) executed originals any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made, and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Restatement Date.

 

53



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, (B) update such form or certification or promptly notify
the Borrower and the Agent in writing of its legal inability to do so, in the
case of any relevant change in circumstances, and (C) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by a Requirement of Law, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If the Agent, any Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or the Issuing Bank in the event the Agent,
such Lender or the Issuing Bank is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or the Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations hereunder.

4.02 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, (i) any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension or continue Eurodollar
Rate Loans or

 

54



--------------------------------------------------------------------------------

to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice relates to the unlawfulness or asserted unlawfulness of such
Lender making or maintaining Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such unlawfulness, be determined by the Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.

(b) Upon receipt of a notice from any Lender in accordance with the foregoing
clause (a), (i) the Borrower shall, upon demand from such Lender (with a copy to
the Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such unlawfulness, be determined by the
Agent without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loan and (ii) if such notice asserts the
unlawfulness of such Lender determining or charging interest rates based upon
the Eurodollar Rate, the Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Notwithstanding the foregoing and
despite the illegality for such a Lender to make, maintain or fund Eurodollar
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate, that Lender shall remain committed to make
Base Rate Loans (the interest rate on which is determined without reference to
the Eurodollar Rate component of the Base Rate) and shall be entitled to recover
interest with reference to the Base Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and amounts required under Section 4.04.

4.03 Increased Costs and Reduction of Return; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.03(c)) or the Issuing
Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce

 

55



--------------------------------------------------------------------------------

the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any Lending Office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from the date of receipt by the Borrower
of such notice.

4.04 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

(b) the failure of the Borrower to borrow a Loan, continue a Eurodollar Rate
Loan or convert a Loan into a Eurodollar Rate Loan after the Borrower has given
(or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation, as applicable;

(c) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.06;

 

56



--------------------------------------------------------------------------------

(d) the prepayment (including pursuant to Section 2.07) or other payment
(including after acceleration thereof) of a Eurodollar Rate Loan on a day that
is not the last day of the relevant Interest Period;

(e) the automatic conversion under Section 2.04 of any Eurodollar Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest
Period; or

(f) the assignment of any Eurodollar Rate Loan on a day that is not the last day
of the relevant Interest Period as a result of a request by the Borrower
pursuant to Section 4.08(b),

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section and under Section 4.03(a), each Eurodollar Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the Eurodollar Rate for such
Eurodollar Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan is in fact so funded.

4.05 Inability to Determine Rates.

(a) If in connection with any request for a Loan or a conversion to or
continuation thereof, (i) the Agent determines that (A) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan or (B) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Agent or the Majority
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Majority Lenders) revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i) of this Section, the Agent, in consultation with the
Borrower and the affected Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Agent or the Majority Lenders notify the Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans or (3) any Lender determines
that any law has made it unlawful, or that any Governmental Authority

 

57



--------------------------------------------------------------------------------

has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Agent and the Borrower written notice thereof.

4.06 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article IV shall deliver to the Borrower (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to the Lender
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error. Notwithstanding anything to the contrary
contained in this Agreement, no amounts shall be payable by the Borrower
pursuant to Sections 4.03 or 4.04 with respect to any period commencing more
than one hundred eighty (180) days before the delivery of the certificate
contemplated by this Section 4.06 unless such amounts are claimed as a result of
the retroactive effect of any newly enacted or adopted law, rule or regulation
and such certificate is delivered within one hundred eighty (180) days after
such enactment or adoption.

4.07 Survival. The agreements and obligations of the Borrower in this Article IV
shall survive the termination of the Commitments, the payment of all
Obligations, the resignation or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, and the Revolving Termination Date.

4.08 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 4.03, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.01,
or if any Lender gives a notice pursuant to Section 4.02, then at the request of
the Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) (i) Upon any Lender’s making a claim for compensation under Section 4.03, or
requiring the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, in each case, if such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.08(a), or
(ii) if any Lender is a Defaulting Lender, then the Borrower may replace such
Lender in accordance with this Section 4.08(b). The Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, replace such
Lender by causing such Lender to assign its Revolving Loan Commitment (with the
assignment fee to be paid by the Borrower in such instance) pursuant to
Section 11.08(a) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender making a claim for compensation or payments
under Section 4.01 or 4.03, the replacement of such Lender will result in a
reduction in such compensation or payments thereafter. The Lender shall have
received payment in full of all principal, interest, fees and other amounts
owing to such Lender through the date of replacement (including any amounts
payable pursuant to Sections 4.01, 4.03 and 4.04), and the Borrower shall
release such Lender from its obligations under the Loan Documents. Any Lender
being replaced shall execute and deliver an Assignment and Assumption with
respect to such Lender’s Revolving Loan Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.

 

58



--------------------------------------------------------------------------------

4.09 Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document (including Section 11.01 hereof), if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Majority Lenders notify the Agent (with, in the case of the
Majority Lenders, a copy to Borrower) that the Borrower or the Majority Lenders
(as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary,

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Majority Lenders
have delivered to the Agent written notice that such Majority Lenders do not
accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to clause (y) of the immediately preceding sentence) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

59



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

5.01 Conditions of Effectiveness and Initial Credit Extensions. The
effectiveness of this Agreement and the obligation of each Lender to make its
initial Credit Extension hereunder is subject to the condition that the Agent
shall have received on or before the Restatement Date all of the following, in
form and substance satisfactory to the Agent and each Lender (the satisfaction
of each Lender being conclusively evidenced by such Lender’s execution and
delivery of its counterpart of this Agreement), and in sufficient copies for
each Lender:

(a) Credit Agreement and Notes. This Agreement and the Notes (if any) executed
by each party thereto;

(b) Resolutions; Incumbency.

(i) Copies of the resolutions of the board of directors of the Company, the
Borrower and each Subsidiary that may become party to a Loan Document
authorizing the transactions contemplated hereby, certified as of the
Restatement Date by the Secretary or an Assistant Secretary of such Person; and

(ii) A certificate of the Secretary or Assistant Secretary of the Company, and
each Subsidiary that may become party to a Loan Document certifying the names
and true signatures of the officers of the Company, the Borrower or such
Subsidiary, as applicable, authorized to execute, deliver and perform, as
applicable, this Agreement, and all other Loan Documents to be delivered by it
hereunder;

(c) Organization Documents; Good Standing. Each of the following documents:

(i) the Organization Documents of the Company, the Borrower and each Subsidiary
as in effect on the Restatement Date, certified by the Secretary or Assistant
Secretary or Manager of such Person as of the Restatement Date; and

(ii) a good standing certificate for the Company, the Borrower and each
Subsidiary from the Secretary of State (or similar, applicable Governmental
Authority) of its state of organization as of a recent date;

(d) Legal Opinions. An opinion addressed to the Agent and the Lenders of Baker &
Hostetler LLP, counsel to the Borrower and the Company, substantially in the
form of Exhibit D-1. An opinion addressed to the Agent and the Lenders of
Michael W. Gleespen, general counsel to the Company and its Subsidiaries
substantially in the form of Exhibit D-2. Such legal opinions as may be required
by the Agent from local counsel to certain Subsidiaries with respect to certain
corporate and other matters.

(e) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Restatement Date, together with Attorney Costs of Bank of America to the extent
invoiced prior to or on the Restatement Date, plus such additional amounts of
Attorney Costs as shall constitute Bank of America’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Borrower and Bank of America); including any such costs,
fees and expenses arising under or referenced in Sections 2.10 and 11.04;

(f) Certificate. A certificate signed by a Responsible Officer of each of the
Borrower and the Company, dated as of the Restatement Date:

 

60



--------------------------------------------------------------------------------

(i) stating that the representations and warranties contained in Article VI are
true and correct on and as of such date, as though made on and as of such date;

(ii) stating that no Default or Event of Default exists or would result from the
Credit Extension to be made on the Restatement Date; and

(iii) stating that there has occurred since December 31, 2017, no event or
circumstance that has resulted or could reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect.

(g) Guaranty. The Guaranty, executed by each Guarantor.

(h) Solvency Certificate. A written solvency certificate from the chief
financial officer of the Borrower and the Company (or, if either such Person
does not have a chief financial officer, any other officer of such Person having
substantially the same authority and responsibility as a chief financial
officer) in form and content satisfactory to the Lenders, dated the Restatement
Date, with respect to the value, solvency and other factual information of, or
relating to, as the case may be, the Borrower and the Company, after giving
effect to the Credit Extensions to be made on the Restatement Date.

(i) Existing Credit Agreement. Evidence that the Borrower shall have (or
concurrently with the initial Credit Extensions to be made on the Restatement
Date will have) (i) paid all accrued and unpaid interest on the outstanding
Revolving Loans (as defined in the Existing Credit Agreement) through the
Restatement Date, (ii) prepaid any Revolving Loans (as defined in the Existing
Credit Agreement) to the extent necessary to keep the outstanding Revolving
Loans ratable with the revised Revolving Loan Commitments as of the Restatement
Date and (iii) paid all accrued commitment and letter of credit fees owing to
the Existing Lenders under the Existing Credit Agreement through the Restatement
Date.

(j) Other Documents. Such other approvals, opinions, documents or materials as
the Agent or any Lender may reasonably request.

(k) Financial Statements. The financial statements and other information
referenced in Section 6.11(a).

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Restatement Date specifying its objection thereto.

5.02 Conditions to All Credit Extensions. The obligation of each Lender to make
any Loan (but not its obligations to fund its participation interests pursuant
to Section 2.03(b)(iv) or Section 3.03(c)) to be made by it (including its
initial Loan hereunder) or to continue as, or convert any Loan into, a
Eurodollar Rate Loan under Section 2.04 and the obligation of the Issuing Bank
to Issue any Letter of Credit (including the initial Letter of Credit) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or Issuance Date:

 

61



--------------------------------------------------------------------------------

(a) Notice, Application. The Agent shall have received (with a copy for each
Lender) (i) a Notice of Borrowing (or equivalent notice pursuant to
Section 2.03(b) with respect to Swing Line Loans), (ii) in the case of a
conversion or continuation under Section 2.04, a Notice of
Conversion/Continuation, or (iii) in the case of any Issuance or amendment of
any Letter of Credit, the Issuing Bank and the Agent shall have received a L/C
Application or L/C Amendment Application, as required under Section 3.02;

(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI shall be true and correct in all material respects (or,
in the case of representations and warranties that are qualified by materiality
provisions, true and correct in all respects) on and as of such Borrowing Date
or Issuance Date with the same effect as if made on and as of such Borrowing
Date or Issuance Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects (or, in the case of representations and warranties that
are qualified by materiality provisions, true and correct in all respects) as of
such earlier date); and

(c) No Existing Default. No Default or Event of Default shall exist or shall
result from such Borrowing or continuation or conversion or Issuance.

Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
by the Borrower hereunder shall constitute a representation and warranty by the
Borrower and the Company hereunder, as of the date of each such notice and as of
each Borrowing Date or Issuance Date, as applicable, that the conditions in this
Section 5.02 are satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each of the Company and the Borrower represents and warrants to the Agent and
each Lender that:

6.01 Corporate Existence and Power. The Company and each of its Subsidiaries:

(a) is a corporation (or limited liability company) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

(b) has the power and authority and all material governmental licenses,
authorizations, consents and material approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents;

(c) is duly qualified as a foreign corporation and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license, except in each case to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(d) is in compliance with all Requirements of Law, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Borrower and the Guarantors of this Agreement and each other
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not:

(a) contravene the terms of any of such Person’s Organization Documents;

 

62



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

(c) violate any material Requirement of Law.

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Company or any of its
Subsidiaries of the Agreement or any other Loan Document, except (i) such as
have been obtained or made and are in full force, (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
or an Event of Default hereunder or could not reasonably be expected to have an
Material Adverse Effect and (iii) solely with respect to the performance by the
Company, the Borrower or any of the Guarantors of this Agreement or any other
Loan Document, (1) filings under the Exchange Act and (2) routine filings to be
made after the Restatement Date to maintain “good standing” in such
jurisdictions and to maintain licenses and permits.

6.04 Binding Effect. This Agreement and each other Loan Document to which the
Company or any of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Company and any of its Subsidiaries to the extent it
is a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.

6.05 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending, or to the best knowledge of the Company or the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Company, or its Subsidiaries or
any of their respective properties (a) which purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; (b) which are existing on the Restatement Date,
other than as disclosed on Schedule 6.05(b), provided, however, that none of the
matters set forth on such Schedule 6.05(b), whether taken individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
or (c) which arise after the Restatement Date, other than those which would not
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

6.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Company. As of the Restatement Date, neither
the Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect,
or that would, if such default had occurred after the Restatement Date, create
an Event of Default under Section 9.01(e).

6.07 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS or is entitled to rely on a
favorable opinion letter issued by the IRS to a prototype or volume

 

63



--------------------------------------------------------------------------------

submitter sponsor to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Company, nothing has occurred that would prevent, or
cause the loss of, such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company, the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Restatement Date, those listed
on Schedule 6.07(d) hereto and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e) As of the Restatement Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.12 and
Section 8.07. Neither the Company nor any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company or the applicable Subsidiary only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.02 or subject to any restriction contained in any agreement or
instrument between the Company or any Subsidiary and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 9.01(e)
will be Margin Stock.

 

64



--------------------------------------------------------------------------------

6.09 Title to Properties. The Company and each Subsidiary have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. The property of the Company and
its Subsidiaries is subject to no Liens other than Permitted Liens.

6.10 Taxes. The Company and its Subsidiaries have filed all federal and other
material Tax returns and reports required to be filed, and have paid all federal
and other material Taxes levied or imposed upon them or their properties, income
or assets otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. To the Company’s knowledge as of the
Restatement Date, there is no proposed Tax assessment against the Company or any
Subsidiary.

6.11 Financial Condition; No Material Adverse Effect. (a) The (x) audited annual
consolidated financial statements of the Company and its Subsidiaries dated
December 31, 2017 and (y) the unaudited quarterly consolidated financial
statements (including, without limitation, balance sheets, income and cash flow
statements) of the Company and its Subsidiaries dated September 30, 2017:

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein (subject to
ordinary, good faith year end audit adjustments);

(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and

(iii) except as specifically disclosed in Schedule 6.11, show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments.

(b) Since December 31, 2017, there has been no event or circumstance that,
either individually or in the aggregate, has had or reasonably could be expected
to have a Material Adverse Effect.

6.12 Environmental Matters.

(a) The on-going operations of the Company and each of its Subsidiaries comply
in all material respects with all Environmental Laws, except such non-compliance
which would not (if enforced in accordance with applicable law) result in
liability in excess of $500,000 in the aggregate.

(b) The Company and each of its Subsidiaries have obtained all material
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Company and each of its Subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits.

(c) None of the Company, any of its Subsidiaries or any of their respective
present Property or operations, is subject to any outstanding written order from
or agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Material.

 

65



--------------------------------------------------------------------------------

(d) There are no Hazardous Materials or other conditions or circumstances
existing with respect to any Property, or arising from operations prior to the
Restatement Date, of the Company or any of its Subsidiaries that would
reasonably be expected to give rise to Environmental Claims with a potential
liability of the Company and its Subsidiaries in excess of $500,000 in the
aggregate for any such condition, circumstance or Property. In addition,
(i) neither the Company nor any of its Subsidiaries has any underground storage
tanks (x) that are not properly registered or permitted under applicable
Environmental Laws, or (y) that are leaking or disposing of Hazardous Materials
off-site, and (ii) the Company and its Subsidiaries have met all material
notification requirements under Title III of CERCLA and all other Environmental
Laws.

6.13 OFAC. None of the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

6.14 Regulated Entities. None of the Company nor any Subsidiary that is not an
Excluded Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. None of the Company nor any Subsidiary that is
not an Excluded Subsidiary is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code, or any other
federal or state statute or regulation limiting its ability to incur
Indebtedness.

6.15 No Burdensome Restrictions. Neither the Company nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.

6.16 Solvency. Both the Borrower and its Subsidiaries, taken as a whole, and the
Company and its Subsidiaries, taken as a whole, are Solvent.

6.17 Labor Relations. There are no strikes, lockouts or other labor disputes
against the Company or any of its Subsidiaries, or, to the best of the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Company or any of its Subsidiaries or, to the best knowledge of the
Company, threatened against any of them before any Governmental Authority which
in any such case could reasonably be expected to have a Material Adverse Effect.

6.18 Copyrights, Patents, Trademarks, Etc. The Company and its Subsidiaries own
or are licensed or otherwise have the right to use all of the material patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other material rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, which, in
any case, could reasonably be expected to have a Material Adverse Effect.

6.19 Subsidiaries. As of the Restatement Date and as of each date of delivery of
an updated Schedule in accordance with Section 7.02(b), (x) the Company has no
Subsidiaries other than those specifically disclosed in Part (A) of Schedule
6.19 hereto, (y) the Company has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (B) of Schedule 6.19,
and (z)

 

66



--------------------------------------------------------------------------------

the Company has no Excluded Subsidiaries or CFC Holdcos other than those
identified on Schedule 6.19 and the Company’s Investment in any such Excluded
Subsidiaries is permitted pursuant to Section 8.04(q). No Excluded Subsidiary
owns any capital stock of any Subsidiary which is not also an Excluded
Subsidiary.

6.20 Broker’s; Transaction Fees. Neither the Company nor any of its Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with this Agreement or any other Loan
Document.

6.21 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or such Subsidiary operates,
except to the extent the Company maintains reasonable self-insurance with
respect to such risks (through an Affiliate or otherwise).

6.22 Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations. The Company has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

6.23 Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Company to the Lenders prior to the Restatement Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered (other than omissions that pertain to matters of
a general economic nature or matters of public knowledge that generally effect
any of the industry segments of the Company or its Subsidiaries); provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. Any forward looking statements contained therein
are inherently subject to risk and uncertainties, many of which cannot be
predicted with accuracy, and some of which might not be anticipated. Future
events and actual results, financial and otherwise, could differ materially from
those set forth therein or contemplated by the forward looking statements
contained therein.

6.24 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

6.25 EEA Financial Institutions. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.

 

67



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing, the
Company and the Borrower hereby agree to comply with, and cause their respective
Subsidiaries to comply with the following:

7.01 Financial Statements. The Company shall deliver to the Agent, in form and
detail satisfactory to the Agent and the Majority Lenders, with sufficient
copies for the Agent and each Lender:

(a) as soon as available, but not later than ninety (90) days after the end of
each fiscal year, to the extent prepared to comply with SEC requirements, a copy
of SEC Form 10-K’s filed by the Company with the SEC for such fiscal year, or if
no such Form 10-K was filed by the Company for such fiscal year, a copy of the
audited consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year and the related consolidated statements of income or operations
and shareholders’ equity and cash flows for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and in any
case accompanied by the opinion of KPMG LLP or another nationally-recognized
independent public accounting firm (“Independent Auditor”) which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP or the standard of
the Public Company Accounting and Oversight Rule 3100, as applicable, applied on
a basis consistent with prior years. Such opinion shall not be qualified or
limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the Company’s or any Subsidiary’s records.
Concurrently with the delivery of the foregoing financial statements, a copy of
the unaudited combined consolidated statements of income or operations of the
Excluded Subsidiaries for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, which unaudited combined
consolidated statements of income or operations shall have been prepared in
accordance with GAAP; and

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year, to the extent
prepared to comply with SEC requirements, a copy of the SEC Form 10-Qs filed by
the Company with the SEC for such fiscal quarter, or if no such Form 10-Q was
filed by the Company for such fiscal quarter, a copy of the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and the related consolidated statements of income and shareholders’
equity and cash flows for the period commencing on the first day and ending on
the last day of such quarter, and in any case certified by the chief executive
officer and chief financial officer as fairly presenting, in accordance with
GAAP (subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of the Company and the Subsidiaries; and
concurrently with the delivery of the foregoing unaudited financial statements,
a copy of the unaudited combined consolidated statements of income of the
Excluded Subsidiaries for the period commencing on the first day and ending on
the last day of such quarter, and in any case certified by a Responsible Officer
of the Company as fairly presenting, in accordance with GAAP (subject to
ordinary, good faith year-end audit adjustments), the financial position and the
results of operations of the Excluded Subsidiaries.

7.02 Certificates; Other Information. The Company shall furnish to the Agent,
with sufficient copies for each Lender:

(a) so long as it is not contrary to the then current recommendation of the
American Institute of Certified Public Accountants, concurrently with the
delivery of the financial statements referred to in Section 7.01(a), a
certificate of the Independent Auditor stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

68



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (i) a Compliance Certificate executed by a Responsible
Officer of the Company or the Borrower (which delivery may, unless the Agent or
a Lender requests executed originals, be by electronic communication including
facsimile or e-mail and shall be deemed to be an original authentic counterpart
thereof for all purposes), which Compliance Certificate shall include (A) a
certification by such Responsible Officer that any cost savings and synergies
added back to EBITDA pursuant to clause (g) of the definition thereof (1) are
reasonably anticipated to be realized within twelve (12) months after the
consummation of the applicable Permitted Acquisition which is expected to result
in such cost savings or synergies, as applicable and (2) are factually
supportable as determined in good faith by the Borrower, (B) calculations
demonstrating in reasonable detail (1) the mark-to-market value of the
investments in the Incremental Investment Portfolio and (2) the aggregate
outstanding principal amount of Indebtedness of the Borrower and its
Subsidiaries that are Guarantors incurred in reliance on Section 8.05(g) and
(C) calculations demonstrating to the satisfaction of the Agent that the Company
is in compliance with Section 8.14 and Section 8.15 and (ii) an updated Schedule
6.19;

(c) promptly, copies of all financial statements and reports that the Company
sends to its shareholders, and copies of all financial statements and regular,
periodical or special reports (including Forms 10K, 10Q and 8K) that the Company
or any Subsidiary may make to, or file with, the SEC;

(d) as soon as available, but in any event not later than February 15 of each
calendar year, a copy of the plan and forecast of the Company and its
Subsidiaries for the next fiscal year and on each February 15 of each calendar
year, a copy of projected quarterly EBITDA of the Company and its Subsidiaries,
in each case for its then current fiscal year (“Budgeted EBITDA”);

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) a Reconciliation Certificate executed by a Responsible
Officer of each of the Company and the Borrower; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company, the Borrower or any Subsidiary as the Agent,
at the request of any Lender, may from time to time reasonably request.

The Company hereby acknowledges that (a) the Agent and/or the Arranger will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Lenders to treat such Company Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 11.09);

 

69



--------------------------------------------------------------------------------

(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Agent and the Arranger shall be entitled to treat any Company Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

7.03 Notices. The Company shall promptly notify the Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or may reasonably be expected in the opinion
of a Responsible Officer of the Company to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any of the following events affecting the Company or
any ERISA Affiliate (but in no event more than ten (10) days after such event),
and deliver to the Agent and each Lender a copy of any notice with respect to
such event that is filed with a Governmental Authority and any notice delivered
by a Governmental Authority to the Company or any ERISA Affiliate with respect
to such event:

(i) an ERISA Event;

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Company or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability.

(d) of any material change in accounting policies or financial reporting
practices by the Company or any of its consolidated Subsidiaries, including any
determination by the Company referred to in Section 2.11(c);

(e) upon the request from time to time of the Agent, the Swap Termination
Values, together with a description of the method by which such values were
determined, relating to any then-outstanding Swap Contracts to which the Company
or any of its Subsidiaries is party; and

(f) the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 7.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.

 

70



--------------------------------------------------------------------------------

7.04 Preservation of Existence, Etc. The Company shall, and shall cause each
Subsidiary to:

(a) preserve and maintain in full force and effect its legal existence and good
standing under the laws of its state or jurisdiction of organization (except as
permitted by Section 8.03);

(b) preserve and maintain in full force and effect all material governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except in connection with
transactions permitted by Section 8.03 and sales of assets permitted by
Section 8.02;

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

7.05 Maintenance of Property. The Company shall maintain, and shall cause each
Subsidiary to maintain, and preserve its property, taken as a whole, which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof.

7.06 Insurance. The Company shall maintain, and shall cause each Subsidiary to
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, except to the extent the Company maintains
reasonable self-insurance with respect to such risks (through an Affiliate or
otherwise).

7.07 Payment of Obligations. The Company shall, and shall cause each Subsidiary
to, pay and discharge as the same shall become due and payable, all their
respective obligations and liabilities, including:

(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Subsidiary;

(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property; and

(c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless (x) the payment of such indebtedness is being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary and
(y) the aggregate principal amount of such unpaid indebtedness, together with
any unpaid Contingent Obligations which are due and payable and which have not
been cash collateralized, is no greater than $10,000,000.

7.08 Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist.

 

71



--------------------------------------------------------------------------------

7.09 Compliance with ERISA. The Company shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification unless such Plan is terminated; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

7.10 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and such Subsidiary. The Company shall
permit, and shall cause each Subsidiary to permit, representatives and
independent contractors of the Agent or any Lender to visit and inspect any of
their respective properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Agent or any
Lender may do any of the foregoing at the expense of the Company at any time
without advance notice.

7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in material compliance
with all Environmental Laws.

7.12 Use of Proceeds. The Borrower shall use the proceeds of the initial Loans
made hereunder to repay and/or continue certain Obligations (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement. The Borrower
shall use the proceeds of all other Loans for working capital and other general
corporate purposes, including Permitted Acquisitions, Capital Expenditures and
repurchases and redemptions of capital stock of the Company and the payment of
fees and expenses relating thereto. The use of the proceeds of the Loans
hereunder shall, in all case, be made in only in accordance with applicable
Requirements of Law and of all Loan Documents.

7.13 Solvency. The Company shall cause both the Borrower and its Subsidiaries,
taken as a whole and the Company and its Subsidiaries, taken as a whole, at all
times to be Solvent.

7.14 Further Assurances. The Company shall ensure that all written information,
exhibits and reports furnished to the Agent or the Lenders pursuant to the Loan
Documents do not and will not contain any untrue statement of a material fact
and do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made; provided that with respect to projected financial
information, the Company represents only that such information has been and will
be prepared in good faith based upon assumptions believed to be reasonable at
the time. Any forward looking statements contained therein are inherently
subject to risk and uncertainties, many of which cannot be predicted with
accuracy, and some of which might not be anticipated. Future events and actual
results, financial and otherwise, could differ materially from those set forth
therein or contemplated by the forward looking statements contained therein. The
Company will promptly disclose to the Agent and the Lenders and correct any
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgment or recordation thereof.

 

72



--------------------------------------------------------------------------------

7.15 New Subsidiaries. If the Company or any Subsidiary (other than an Excluded
Subsidiary) proposes to create, acquire or capitalize any domestic Subsidiary
(other than (x) an Excluded Subsidiary or (y) a CFC Holdco) in accordance with
the terms and provisions hereof (whether pursuant to a Permitted Acquisition or
otherwise), the Company shall, and shall cause each such Subsidiary, to first
(or substantially concurrently with such creation, acquisition or
capitalization) (a) (1) cause such Subsidiary (other than (x) Excluded
Subsidiaries or (y) CFC Holdcos) to execute and deliver, to Agent a Guaranty or
(2) execute and deliver a joinder agreement acceptable in form and substance to
the Agent with respect to the Guaranty as the Agent shall require in its sole
discretion and (b) cause such Subsidiary (other than (x) Excluded Subsidiaries
or (y) CFC Holdcos) to deliver, or execute and deliver, as applicable, to the
Agent appropriate corporate resolutions, opinions and other documentation
reasonably requested by the Agent in form and substance reasonably satisfactory
to the Agent with respect to such Guaranty or joinder; provided, however, that,
if such Subsidiary’s execution and delivery of the Guaranty or a joinder with
respect thereto would result in material adverse tax consequences to the Company
and its Subsidiaries (as reasonably determined by the Company in consultation
with the Agent) as a consequence of the operation of Section 956 of the Internal
Revenue Code, then, for so long as such consequence would pertain, such
Subsidiary shall not be required to execute and deliver the Guaranty or such
joinder, or deliver the related resolutions, opinions or other documents, under
this Section. If the Company or any Subsidiary, should acquire, create or
capitalize any new Subsidiary, the Company shall promptly notify the Agent
thereof and provide an updated Schedule 6.19 listing such new Subsidiary. If any
Excluded Subsidiary or CFC Holdco shall cease to be an Excluded Subsidiary or a
CFC Holdco, as the case may be, for any reason and to the extent any such
Excluded Subsidiary or CFC Holdco, as the case may be, may do so without
violating federal, state or local laws or regulations applicable to it, the
Company shall promptly notify the Agent thereof and such Subsidiary shall
promptly execute and deliver the Guaranty or joinder and deliver such other
opinions, resolutions and other documentation as is provided above with respect
to New Subsidiaries.

7.16 Anti-Corruption Laws. The Company shall, and shall cause each Subsidiary
to, conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing, the
Company and the Borrower hereby agree to comply with, and cause their respective
Subsidiaries to comply with the following:

8.01 Limitation on Liens. The Company shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on property of the Company or any Subsidiary on the
Restatement Date and listed on Schedule 8.01 and any renewals or extensions
thereof, provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) the obligations
secured or benefited thereby are permitted by Section 8.05;

(b) any Lien created under any Loan Document including, without limitation, any
Lien on assets of the Company or the Borrower representing Cash Collateral;

 

73



--------------------------------------------------------------------------------

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided that no notice of
lien has been filed or recorded under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security, old age, pension
or similar legislation;

(f) Liens on the property of the Company or its Subsidiaries securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business;

(g) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $5,000,000;

(h) easements, rights-of-way, zoning restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not interfere with the ordinary conduct of
the businesses of the Company and its Subsidiaries;

(i) purchase money security interests on any property acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, constructing or improving such property; provided that
(i) any such Lien attaches to such property concurrently with or within one
hundred eighty (180) days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired, constructed or improved in such transaction
and proceeds thereof and accessions thereto and (iii) the aggregate outstanding
principal amount of Indebtedness secured by all such purchase money security
interests shall not at any time exceed $10,000,000;

(j) Liens securing Capital Lease Obligations on assets subject to such Capital
Leases, provided that the attributable principal portion of such Capital Lease
Obligations secured by all such Capital Leases shall not at any time exceed
$15,000,000;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or the Borrower in excess of those set forth by regulations promulgated
by the FRB, and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;

(l) Liens on assets of Persons which become Subsidiaries after the Restatement
Date, provided, however, that (x) such Liens existed at the time the respective
Persons became Subsidiaries and were not created in anticipation thereof,
(y) such Liens attach only to equipment and real property of such Subsidiary and
proceeds thereof and (z) the aggregate outstanding principal amount of
Indebtedness secured by all such Liens shall not at any time exceed an aggregate
principal amount equal to $15,000,000; and

 

74



--------------------------------------------------------------------------------

(m) Liens consisting of pledges of cash collateral or government securities to
secure on a mark-to-market basis Permitted Swap Obligations only, provided that
the aggregate value of such collateral so pledged by the Company and the
Subsidiaries together in favor of any counterparty does not at any time exceed
$1,000,000.

In addition, neither the Company nor any of its Subsidiaries (other than any
Excluded Subsidiary which is prohibited by Requirement of Law from pledging its
assets to secure indebtedness) shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a first priority Lien on any of its properties or other assets
in favor of the Agent for the benefit of the Lenders (including, without
limitation, any agreement containing an equal and ratable clause, unless such
clause is not applicable with respect to the granting of a first priority lien
on the properties and other assets in favor of the Agent for the benefit of the
Lenders), except with respect to (i) specific equipment secured by Indebtedness
or Capital Leases permitted under Sections 8.01(i), (j) or (l), or (ii) software
licenses or similar contracts which constitute property or assets of the Company
or any of its Subsidiaries which by the express terms thereof prohibit the
creation of a first priority Lien in favor of any Person on such software
licenses or similar contracts.

8.02 Disposition of Assets. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any property or assets (including accounts and notes receivable, with or without
recourse) (each, a “Disposition”) or enter into any agreement to do any of the
foregoing, except:

(a) dispositions of inventory, or used, worn-out or surplus equipment
(including, without limitation, demonstration or pilot plants), all in the
ordinary course of business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment within ninety (90) days of each such sale;

(c) each Specified Asset Sale;

(d) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) with respect to
transactions involving the disposition of assets with an aggregate book or fair
market value in excess of $5,000,000, not less than 50% of the aggregate sales
price from such disposition shall be paid in cash or Cash Equivalents, and
(iii) the aggregate book or fair market value of all assets so sold by the
Company and its Subsidiaries, together, shall not exceed (x) 6% of the Tangible
Assets of the Company and its Subsidiaries on a consolidated basis during any
twelve (12) month period with Tangible Assets to be measured as of the beginning
of such period, and (y) 15% of the Tangible Assets of the Company and its
Subsidiaries on a consolidated basis during the term of this Agreement, with
Tangible Assets to be measured as of December 31, 2017;

(e) transfers of cash or Cash Equivalents not otherwise prohibited by the Loan
Documents;

 

75



--------------------------------------------------------------------------------

(f) Investments permitted under Section 8.04 and dispositions pursuant to a
merger or other consolidation permitted under Section 8.03; and

(g) transfers of inventory, equipment or other assets from the Company to any
Subsidiary which is not an Excluded Subsidiary or to the Company or any other
such Subsidiary from any Subsidiary.

8.03 Consolidations and Mergers. The Company shall not, and shall not suffer or
permit any Subsidiary to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary (other than (x) an Excluded Subsidiary or (y) the Borrower)
may merge with the Company (provided that the Company shall be the continuing or
surviving corporation), or with any one or more Subsidiaries (other than an
Excluded Subsidiary), provided that if any such transaction shall be between a
Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be
the continuing or surviving Person; it being understood and agreed that,
notwithstanding the prohibition contained in this clause, an Excluded Subsidiary
shall be permitted to constitute part of a transaction permitted by this clause
in the event that such transaction would remove or eliminate the condition that
caused such Excluded Subsidiary to be an Excluded Subsidiary;

(b) any Subsidiary (other than (x) an Excluded Subsidiary or (y) the Borrower)
may sell all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Company or another Wholly-Owned Subsidiary (other than an
Excluded Subsidiary); it being understood and agreed that, notwithstanding the
prohibition contained in this clause, an Excluded Subsidiary shall be permitted
to constitute part of a transaction permitted by this clause in the event that
such transaction would remove or eliminate the condition that caused such
Excluded Subsidiary to be an Excluded Subsidiary;

(c) any Subsidiary (other than the Borrower) may merge with or consolidate into
any Person (other than an Excluded Subsidiary), provided that (i) at the time of
such merger or consolidation, no Default or Event of Default shall exist or
result after giving effect to the consummation of such merger or consolidation
and (ii) either (x) such Subsidiary shall be the continuing or surviving Person
as a Wholly-Owned Subsidiary of the Company or (y) such Person shall become a
Subsidiary of the Company as a result thereof; it being understood and agreed
that, notwithstanding the prohibition contained in this clause, an Excluded
Subsidiary shall be permitted to constitute part of a transaction permitted by
this clause in the event that such transaction would remove or eliminate the
condition that caused such Excluded Subsidiary to be an Excluded Subsidiary;

(d) any Excluded Subsidiary may merge with or consolidate into any one or more
Excluded Subsidiaries;

(e) any Wholly-Owned Subsidiary (other than the Borrower) may liquidate and
dissolve into its parent; and

(f) Dispositions permitted by Section 8.02.

 

76



--------------------------------------------------------------------------------

8.04 Loans and Investments. The Company shall not purchase or acquire, or suffer
or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, guaranty, extension
of credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Company (collectively, “Investments”), except
for:

(a) Investments held by the Company or any Subsidiary in the form of cash and/or
Cash Equivalents;

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c) unsecured extensions of credit by the Company to any Subsidiary (other than
an Excluded Subsidiary) or by any such Subsidiary to another such Subsidiary or
the Company;

(d) Investments incurred in order to consummate Permitted Acquisitions (other
than such Investments in Excluded Subsidiaries);

(e) Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;

(f) Investments made by the Company or any Subsidiary which is not an Excluded
Subsidiary after the Restatement Date in any Subsidiary (other than an Excluded
Subsidiary) in the form of a capital contribution;

(g) advances, loans, or other extensions of credit to employees with respect to
payroll, relocation and travel expenses on behalf of the Company and its
Subsidiaries (other than Excluded Subsidiaries) in the ordinary course of
business and consistent with past practice and which shall not exceed $1,100,000
in the aggregate at any time outstanding;

(h) other Investments in Persons other than Excluded Subsidiaries existing as of
the Restatement Date and listed on Schedule 8.04;

(i) Investments of a Person that becomes a Subsidiary (other than an Excluded
Subsidiary) after the Restatement Date as a result of an Acquisition so long as
such Investment existed at the time such Person became a Subsidiary and was not
created in anticipation thereof;

(j) equity interests, notes, chattel paper and securities received in settlement
of debts created in the ordinary course of business and owed to the Company or
its Subsidiaries or received in satisfaction of judgments or pursuant to a plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(k) other Investments (other than repurchases of capital stock of the Company or
any of its Subsidiaries and Investments in Excluded Subsidiaries); provided,
that, the aggregate amount of consideration paid, loaned, advanced, guaranteed,
or commitments incurred, with respect to all such Investments during any fiscal
year of the Company does not exceed the amount of $20,000,000;

(l) Investments which constitute redemptions and repurchases permitted under
Section 8.10;

 

77



--------------------------------------------------------------------------------

(m) Investments consisting of prepaid expenses, lease, utilities, workers’
compensation performance and similar deposits made in the ordinary course of
business and consistent with past practice;

(n) Investments consisting of non-cash consideration received by the Company or
its Subsidiaries from dispositions permitted under Sections 8.02(c) and (d);

(o) Investments in Persons (other than Excluded Subsidiaries) consisting of
Contingent Obligations permitted pursuant to Section 8.08;

(p) stock, obligations or securities received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers or suppliers, in each case, in the ordinary course of business or
received in satisfaction of a judgment; and

(q) Investments held by the Company or any Subsidiary (including Investments
consisting of Contingent Obligations) in any Excluded Subsidiary; provided, that
the aggregate amount of consideration paid, loaned, advanced, guaranteed or
commitments incurred, with respect to all such Investments in any Excluded
Subsidiary, at any time (together with any Contingent Obligations incurred by
the Company or any Subsidiary in connection with the Acquisition of Excluded
Subsidiaries) does not exceed an amount equal to 3% of the total assets of the
Company and its Subsidiaries on a consolidated basis.

8.05 Limitation on Indebtedness. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 8.08;

(c) Indebtedness existing on the Restatement Date and set forth in
Schedule 8.05;

(d) Indebtedness incurred in connection with leases permitted pursuant to
Section 8.09;

(e) Indebtedness permitted to be incurred pursuant to Section 8.04(c) and
Section 8.04(q);

(f) (i) Indebtedness secured by Liens permitted by Sections 8.01(i) or (j), and
(ii) Indebtedness of Persons which become Subsidiaries after the Restatement
Date, in an aggregate principal amount under this clause (ii) not to exceed
$15,000,000 at any time outstanding; and

(g) unsecured Indebtedness incurred by the Borrower or a Subsidiary that is a
Guarantor pursuant to a bilateral line of credit with an Existing Lender in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding,
provided that the proceeds thereof are used solely to provide liquidity with
respect to the Incremental Investment Portfolio.

8.06 Transactions with Affiliates. The Company shall not, and shall not suffer
or permit any Subsidiary to, enter into any transaction with any Affiliate of
the Company (other than the Company or a Subsidiary which is not an Excluded
Subsidiary), except upon fair and reasonable terms no less favorable to the
Company or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Company or such Subsidiary.

 

78



--------------------------------------------------------------------------------

8.07 Use of Proceeds. The Borrower shall not, and the Company shall not suffer
or permit any Subsidiary to, use any portion of the Loan proceeds or any Letter
of Credit, directly or indirectly, (a) to purchase or carry Margin Stock in
violation of any applicable legal and regulatory requirements including, without
limitation, Regulations T, U and X, the Securities Act, and the Exchange Act and
the regulations promulgated thereunder, (b) to repay or otherwise refinance
indebtedness of the Company or others incurred to purchase or carry Margin
Stock, or (c) to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act.

8.08 Contingent Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume or suffer to exist any
Contingent Obligations except:

(a) endorsements for collection or deposit in the ordinary course of business;

(b) Permitted Swap Obligations;

(c) Contingent Obligations (x) of the Company and its Subsidiaries existing as
of the Restatement Date and listed in Schedule 8.08 (other than those made for
the benefit of Excluded Subsidiaries), (y) of the Company with respect to
payments to be made by a Subsidiary of the Company (other than Excluded
Subsidiaries) pursuant to operating leases and contracts not constituting
Indebtedness entered into by such Subsidiary in the ordinary course of business
and (z) of the Company and its Subsidiaries pursuant to the Guaranty;

(d) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business;

(e) Contingent Obligations of a Person that becomes a Subsidiary (other than an
Excluded Subsidiary) after the Restatement Date as a result of a Permitted
Acquisition so long as such Contingent Obligation existed at the time such
Person became a Subsidiary and was not created in anticipation thereof;

(f) guarantees (other than those made for the benefit of Excluded Subsidiaries)
with respect to permitted Indebtedness and Capital Leases permitted under
Section 8.05;

(g) Contingent Obligations incurred by the Company in connection with
Acquisitions, provided that the estimated liability as recorded on the balance
sheet in accordance with FAS 141R of such Contingent Obligations (other than
Contingent Obligations incurred in connection with the Acquisition of any
Excluded Subsidiary) (together with the estimated liability as recorded on the
balance sheet in accordance with FAS 141R of any contingent, deferred purchase
price consideration obligations with respect to all Acquisitions, including,
without limitation, any “earn-out” obligations, permitted under this clause
(g) or the foregoing clauses (c) or (e), or otherwise, outstanding as of such
date) does not exceed an amount equal to 20% of the total assets of the Company
and its Subsidiaries on a consolidated basis; and

(h) Contingent Obligations constituting Investments permitted pursuant to
Section 8.04(q).

 

79



--------------------------------------------------------------------------------

8.09 Lease Obligations. The Company shall not, and shall not suffer or permit
any Subsidiary to, create or suffer to exist any obligations for the payment of
rent for any property under lease or agreement to lease, except for:

(a) Operating leases of the Company and of Subsidiaries in existence on the
Restatement Date and any renewal, extension or refinancing thereof;

(b) operating leases entered into by the Company or any Subsidiary after the
Restatement Date in the ordinary course of business; and

(c) Capital Leases permitted under Section 8.01(j) or (l).

8.10 Restricted Payments. The Company shall not, and shall not suffer or permit
any Subsidiary to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding, or repurchase,
redeem or prepay any convertible Indebtedness (such payments, redemptions,
purchases, repurchases or distributions, “Restricted Payments”); except that

(a) any Wholly-Owned Subsidiary may declare and make dividend payments or other
distributions to the Company or to its immediate parent Subsidiary of the
Company;

(b) any Subsidiary that is not a Wholly-Owned Subsidiary may declare and make
pro-rata dividend payments or other pro-rata distributions;

(c) the Company and its Subsidiaries may make any other Restricted Payments,
provided that (i) (A) the Total Leverage Ratio as of the date of any such
Restricted Payment (calculated on a Pro Forma Basis giving effect to such
Restricted Payment) is less than or equal to 3.00:1.00 or (B) (1) the Total
Leverage Ratio as of the date of any such Restricted Payment (calculated on a
Pro Forma Basis giving effect to such Restricted Payment) is greater than
3.00:1.00 but less than the applicable Adjusted Total Leverage Threshold, and
(2) the aggregate consideration paid and other payments made by the Company and
its Subsidiaries during the preceding twelve (12) months in connection with all
such Restricted Payments, including such proposed Restricted Payments but
excluding Restricted Payments during such period permitted under clause (i)(A)
above, does not exceed $35,000,000 and (ii) no Default or Event of Default has
occurred and is continuing at the time of the consummation of any such
Restricted Payment and no Default or Event of Default would occur after giving
effect to such Restricted Payment; and

(d) the Company may pay the settlement amount with respect to each $1,000
aggregate principal amount of convertible Indebtedness of the Company converted
into shares of the Company’s common stock (x) in cash, which shall not exceed
the lesser of $1,000 and the conversion value of such convertible Indebtedness
pursuant to the terms and conditions of the applicable governing document of
such Indebtedness and (y) if the conversion value of such convertible
Indebtedness exceeds $1,000, in the number of shares of the Company’s common
stock as calculated pursuant to the terms and conditions of the applicable
governing document of such Indebtedness; provided, however, that, in the event
the aggregate amount of the shares of the Company’s common stock delivered upon
any such conversion would exceed 19.9% of the shares of the Company’s common
stock outstanding at the time at which such securities were issued, the Company
may pay whole or partial settlement amounts in cash in the aggregate amount, and
to the extent, necessary for the Company to be in compliance with the listing
requirements of The New York Stock Exchange; and

 

80



--------------------------------------------------------------------------------

(e) with respect to the conversion of any convertible Indebtedness of the
Company into shares of the Company’s common stock, the Company may pay the cash
value of fractional shares of the Company’s common stock pursuant to the terms
and conditions of the definitive documentation with respect to such convertible
Indebtedness.

8.11 ERISA. The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, (a) terminate any Plan subject to Title IV of ERISA so as to
result in any material (in the opinion of the Majority Lenders) liability to the
Company or any ERISA Affiliate, (b) permit to exist any ERISA Event or any other
event or condition, which presents the risk of a material (in the opinion of the
Majority Lenders) liability to the Company or any ERISA Affiliate, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material (in the opinion of the
Majority Lenders) liability to the Company or any ERISA Affiliate, (d) enter
into any new Plan or modify any existing Plan so as to increase its obligations
thereunder which could result in any material (in the opinion of the Majority
Lenders) liability to the Company or any ERISA Affiliate, or (e) permit the
present value of all nonforfeitable accrued benefits under any Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Plan)
materially (in the opinion of the Majority Lenders) to exceed the fair market
value of Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Plan.

8.12 Change in Business. The Company shall not, and shall not suffer or permit
any Subsidiary to, engage in any material line of business substantially
different from those lines of business, and reasonable extensions thereof,
carried on by the Company and its Subsidiaries taken as a whole on the
Restatement Date.

8.13 Accounting Changes. The Company shall not, and shall not suffer or permit
any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP or change the fiscal year of the
Company or of any Subsidiary.

8.14 Leverage Ratio. The Company shall not, at any time, permit its Total
Leverage Ratio to be greater than the applicable Total Leverage Threshold.

8.15 Fixed Charge Coverage Ratio. The Company shall not, as of the last day of
any fiscal quarter, permit its Fixed Charge Coverage Ratio for the four
(4) fiscal quarters then ended as of such day (taken as one accounting period)
to be less than 1.20:1.00.

8.16 No Impairment of Intercompany Transfers; Burdensome Restrictions. The
Company shall not, and shall not permit any Subsidiary to, directly or
indirectly enter into or become bound by any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans or the transfer of assets by a Subsidiary of the Company to the Company or
such Subsidiaries’ shareholders, except for (1) restrictions with respect to a
Subsidiary imposed pursuant to an agreement entered into for the disposition of
all or substantially all of the equity or Property of such Subsidiary (or the
Property subject to such disposition) permitted under Section 8.02 pending the
closing of such disposition, (2) restrictions on the transfer of assets that are
subject to Liens permitted by Section 8.01, and (3) restrictions on the transfer
of software licenses or similar contracts imposed by the applicable licensor or
similar party or (b) limits the ability of any Subsidiary to guarantee the
Indebtedness of the Borrower or the Company.

8.17 Excluded Subsidiaries. The Company shall not permit any Excluded Subsidiary
to own the capital stock of any Subsidiary that is not an Excluded Subsidiary.

 

81



--------------------------------------------------------------------------------

8.18 Anti-Corruption Laws. The Borrower shall not, and the Company shall not and
shall not suffer or permit any Subsidiary to, directly or indirectly, use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar legislation in other jurisdictions.

8.19 Sanctions. The Borrower shall not, and the Company shall not and shall not
suffer or permit any Subsidiary to, directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to the Company or any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Agent, Issuing
Bank, Swing Line Bank, or otherwise) of Sanctions.

ARTICLE IX

EVENTS OF DEFAULT

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or of any L/C Obligation, or
(ii) within five (5) days after the same becomes due, any interest, fee or any
other amount payable hereunder or under any other Loan Document;

(b) Representation or Warranty. Any representation or warranty by the Company,
the Borrower or any Subsidiary made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, the Borrower, any Subsidiary, or any Responsible
Officer, furnished at any time under this Agreement, or in or under any other
Loan Document, is untrue or incorrect in any material respect (or, in the case
of representations and warranties that are qualified by materiality provisions,
untrue or incorrect in any respect) on or as of the date made or deemed made;

(c) Specific Defaults. The Company or the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02(a), (b),
or (e), 7.03(a), (b), or (c), 7.04(a) or 7.08 or in Article VIII;

(d) Other Defaults. The Company, the Borrower or any Subsidiary party thereto
fails to perform or observe any other term or covenant contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (i) the date upon which a
Responsible Officer of the Borrower or the Company knew or reasonably should
have known of such failure or (ii) the date upon which written notice thereof is
given to the Company and the Borrower by the Agent or any Lender;

(e) Cross-Default. (i) The Company, the Borrower or any Subsidiary (A) fails to
make any payment in respect of any Indebtedness or Contingent Obligation (other
than in respect of Swap Contracts), having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (B)

 

82



--------------------------------------------------------------------------------

fails to perform or observe any other condition or covenant, or any other event
shall occur or condition exist with respect to the obligations of the Company,
the Borrower or such Subsidiary, under any agreement or instrument relating to
any Indebtedness or Contingent Obligation of more than $5,000,000, and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity, or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (1) any event of default under such Swap Contract as to which the
Company, the Borrower or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (2) any Termination Event (as so defined) as to which the
Company, the Borrower or any Subsidiary is an Affected Party (as so defined),
and, in either event, the Swap Termination Value owed by the Company, the
Borrower or such Subsidiary as a result thereof is greater than $5,000,000;

(f) Insolvency; Voluntary Proceedings. The Company, the Borrower or any
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) commences any Insolvency Proceeding with respect to itself; or (iii) takes
any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company, the Borrower or any Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company’s, the Borrower’s or any
Subsidiary’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within sixty (60) days
after commencement, filing or levy; (ii) the Company, the Borrower or any
Subsidiary admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Company, the Borrower
or any Subsidiary acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business;

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$1,000,000, (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds $1,000,000; or (iii) the Company, the Borrower
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $1,000,000, or (iv) the Company, the Borrower or any ERISA
Affiliate shall fail to pay when due any required installment or any other
payment required under Section 412 of the Code in an aggregate amount in excess
of $1,000,000;

 

83



--------------------------------------------------------------------------------

(i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company, the Borrower or any Subsidiary involving in the aggregate a liability
(to the extent not covered by independent third-party insurance or reinsurance
as to which the insurer does not dispute coverage) as to any single or related
series of transactions, incidents or conditions, of $10,000,000 or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of sixty (60) days after the entry thereof;

(j) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Company, the Borrower or any Subsidiary which does or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(k) Change of Control. There occurs any Change of Control; or

(l) Invalidity. This Agreement or any other Loan Document is for any reason
partially (including with respect to future advances) or wholly revoked or
invalidated, or otherwise ceases to be in full force and effect (other than
pursuant to the terms hereof or thereof) in any material respect, or the
Company, the Borrower, any Guarantor or any other Person contests in any manner
the validity or enforceability hereof or thereof or denies that it has any
further liability or obligation hereunder of thereunder, as applicable.

9.02 Remedies. If any Event of Default occurs, the Agent shall, at the request
of, or may, with the consent of, the Majority Lenders:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to Issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing under any outstanding Letters
of Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) to be immediately due and payable, and declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Company;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in Sections
9.01(f) or (g) (in the case of clause (i) of Section 9.01(g) upon the expiration
of the sixty (60) day period mentioned therein), the obligation of each Lender
to make Loans and any obligation of the Issuing Bank to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case,
without further act of the Agent, the Issuing Bank or any Lender.

 

84



--------------------------------------------------------------------------------

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

9.04 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article IV)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the Issuing Bank (including
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Bank and amounts payable under Article IV), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans and L/C Borrowings, and
payment of fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between the Company or any
Subsidiary and any Hedge Bank, ratably among the Lenders, the Hedge Banks and
the Issuing Bank in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between the Company or any Subsidiary and any Hedge Bank, and payment of that
portion of the Obligations then owing under any Cash Management Agreement
between the Company or any Subsidiary and any Cash Management Bank, ratably
among the Lenders, the Hedge Banks, the Cash Management Banks and the Issuing
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;

Fifth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Article III, Section 2.07 and/or Section 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by a Requirement of Law.

Subject to Article III and Section 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Guarantors to preserve the allocation
to Obligations otherwise set forth above in this Section.

 

85



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT

10.01 Appointment and Authority. Each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the Issuing Bank hereby irrevocably appoints Bank of America to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the Lenders and the Issuing
Bank, and neither the Borrower nor any Guarantor shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

10.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

Neither the Agent nor any of its Related Parties shall be liable for any action
taken or not taken by the Agent under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be

 

86



--------------------------------------------------------------------------------

necessary, under the circumstances as provided in Sections 9.02 and 11.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower, the Company, a Lender or the
Issuing Bank.

Neither the Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

10.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall be
fully protected in relying upon and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying
thereon and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the Issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the Issuance of such Letter of Credit. The Agent may
consult with legal counsel (who may be counsel for the Company or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06 Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor

 

87



--------------------------------------------------------------------------------

Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Cash Collateral held by the Agent on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring Agent
shall continue to hold such Cash Collateral until such time as a successor Agent
is appointed) and (ii) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and the Issuing Bank directly, until such time as the Majority Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Sections
11.04 and 11.05 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

(b) Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank and Swing Line Bank. Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Line Bank, (ii) the retiring
Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall Issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Arranger (as sole lead arranger or as bookrunner) nor any
Co-Syndication Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
Issuing Bank hereunder. Without limiting the foregoing, none of such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders in their respective capacities as Arranger or Co-Syndication Agent, as
applicable, as it makes with respect to the Agent in the preceding paragraph.

 

88



--------------------------------------------------------------------------------

10.09 Withholding Tax.

(a) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN or IRS Form W-8BEN-E and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of the Borrower to such Lender, such Lender
agrees to notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender’s IRS Form W-8BEN or
IRS Form W-8BEN-E as no longer valid.

(b) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI with the Agent sells, assigns, grants a participation in,
or otherwise transfers all or part of the Obligations of the Borrower to such
Lender, such Lender agrees to undertake sole responsibility for complying with
the withholding tax requirements imposed by Sections 1441 and 1442 of the Code.

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. However, if the forms or other documentation required by clause
(a) of this Section are not delivered to the Agent, then the Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligations of the Lenders under this Section shall survive
the payment of all Obligations and the resignation or replacement of the Agent.

10.10 Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Majority Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. Except as otherwise expressly set forth herein, no Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 9.04 or the Guaranty by virtue of the provisions hereof or any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document
(including notice of or to consent to any amendment, waiver or modification of
the provisions hereof or of the Guaranty or any other Loan Document) other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Cash Management Agreements and Swap Contracts except
to the extent expressly provided herein. The Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and Swap
Contracts in the case of the Revolving Termination Date.

 

89



--------------------------------------------------------------------------------

10.11 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.04 or 11.05 to
be paid by it to the Agent (or any sub-agent thereof), the Issuing Bank or any
Agent-Related Party, each Lender severally agrees to pay to the Agent (or any
such sub-agent), the Issuing Bank or such Agent-Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the Issuing Bank in its capacity as
such, or against any Agent-Related Party acting for the Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity. The obligations of
the Lenders under this Section 10.11 are subject to the provisions of
Section 2.13(b).

10.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent, the Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
Guarantor, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

90



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Guarantor, that

(i) none of the Agent, the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)–(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Agent, the
Arranger or any of their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c) The Agent and the Arranger hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

91



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower, the Company or any other Guarantor therefrom, shall be effective
unless in writing signed by the Majority Lenders and the Borrower, the Company
or the applicable Guarantor, as the case may be, and acknowledged by the Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than pursuant to Section 2.07) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(d) change Section 2.14 or Section 9.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(f) release all or substantially all of the value of the Guaranty without the
written consent of each Lender except as otherwise may be provided in this
Agreement or in the Guaranty or except where the consent of the Majority Lenders
only is provided for;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any L/C Application relating to any Letter of Credit Issued or to be Issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Bank in addition to the Lenders required above, affect the rights
or duties of the Swing Line Bank under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above, affect the rights or duties of the Agent under
this Agreement or any other Loan Document; and (iv) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected

 

92



--------------------------------------------------------------------------------

Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, (x) the Agent and the
Borrower may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender in any material respect and
(ii) the Lenders shall have received at least five (5) Business Days’ prior
written notice thereof and the Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Majority Lenders stating that the Majority Lenders object to such
amendment and (y) the Agent and the Borrower may make amendments contemplated by
Section 4.09.

Notwithstanding anything to the contrary contained herein, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Borrower, the Agent, the Issuing Bank or the Swing
Line Bank, to the address, telecopier number, e-mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier or facsimile number,
e-mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
or any Subsidiary).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or facsimile shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

93



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Agent,
the Lenders, the Swing Line Bank and the Issuing Bank hereunder may be delivered
or furnished by electronic communication (including e-mail, FPML messaging and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender, the Swing
Line Bank or the Issuing Bank pursuant to Article II if such Lender, the Swing
Line Bank or the Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent, the Swing Line Bank, the Issuing Bank or the Borrower may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PARTY
IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event shall the
Agent or any Agent-Related Parties have any liability to the Borrower, the
Company, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, the Company’s or the Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Party; provided, however, that in no event shall any Agent-Related Party have
any liability to the Borrower, the Company, any Lender, the Issuing Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Borrower, the Agent, the
Issuing Bank and the Swing Line Bank may change its address, telecopier or
telephone number and e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number and e-mail address for notices and
other communications hereunder by notice to the Company, the Borrower, the
Agent, the Issuing Bank and the Swing Line Bank.

 

94



--------------------------------------------------------------------------------

(e) Reliance by Agent, Issuing Bank and Lenders. The Agent, the Issuing Bank and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower or the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Indemnified Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower or the Company. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure to exercise and no
delay in exercising, on the part of the Agent or any Lender, any right, remedy,
power or privilege hereunder or under any other Loan Document, shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and the Guarantors or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the Issuing Bank or the Swing Line Bank from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swing Line Bank, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.10 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of an Insolvency Proceeding relative to the Borrower or any
Guarantor; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Majority
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the immediately preceding proviso and subject to Section 2.14, any
Lender may, with the consent of the Majority Lenders, enforce any rights and
remedies available to it and as authorized by the Majority Lenders.

11.04 Costs and Expenses. The Borrower shall pay (a) all reasonable out of
pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (c) all out of pocket expenses incurred by the Agent, any
Lender or the Issuing Bank (including the fees, charges and disbursements of any
counsel for the Agent, any Lender or the Issuing Bank), in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or
(ii) in connection with the Loans made or Letters of Credit Issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

95



--------------------------------------------------------------------------------

11.05 Borrower Indemnification; Waiver of Consequential Damages.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify, defend and hold the Agent-Related Parties, the Issuing
Bank and each Lender and their respective Affiliates and the Related Parties of
the foregoing Persons (each, an “Indemnified Party”) harmless from and against
any and all liabilities, claims, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans, the termination of the
Letters of Credit and the termination, resignation or replacement of the Agent
or replacement of any Lender) be imposed on, incurred by or asserted against any
such Person by any third party or by the Borrower or any of its Affiliates in
any way relating to or arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and the Agent-Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 4.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party, by the Borrower or any Guarantor, and
regardless of whether any Indemnified Party is a party thereto; provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or (y) result from a claim brought by the
Borrower against an Indemnified Party for breach in bad faith of such
Indemnified Party’s obligations hereunder or under any other Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
the Company shall assert, and each hereby waives, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnified Party referred to in subsection (a)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnified Party through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) The agreements in this Section 11.05 and the indemnity provisions of
Section 10.11 and Section 11.02(e) shall survive the resignation of the Agent,
the Issuing Bank and the Swing Line Bank, the replacement of any Lender, the
termination of the Commitments, the payment in full of the Obligations and the
termination of this Agreement.

 

96



--------------------------------------------------------------------------------

11.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the Issuing Bank or any Lender, or the Agent, the
Issuing Bank or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the Issuing Bank under clause (b) of the immediately preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
the Company may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of subsection (a) of Section 11.08, (b) by way of participation in accordance
with the provisions subsection (c) of Section 11.08, or (c) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of Section 11.08 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (c) of Section 11.08 and, to the extent expressly
contemplated hereby, the Indemnified Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

11.08 Assignments by Lenders; Participations; Register.

(a) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this Section 11.08, participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with

 

97



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to multiple Eligible Assignees, all of which are
Affiliates of one another, and concurrent assignments from multiple Lenders, all
of which are Affiliates of one another, to a single Eligible Assignee (or to
multiple Eligible Assignees, all of which are Affiliates of one another) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Bank’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (a)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

 

98



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.01, 4.03, 4.04, 11.04 and 11.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (c) of this Section.

(b) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Agent’s Payment Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

99



--------------------------------------------------------------------------------

(c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person), a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent, the Lenders and the Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.10 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 10.11 without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.03 and 4.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (a) of
this Section. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.01(e) as though it were a Lender.

 

100



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided further without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

(g) Resignation as Issuing Bank or Swing Line Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Bank. In the event of
any such resignation as Issuing Bank or Swing Line Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Bank hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Bank or Swing Line Bank, as the case may be. If Bank of America resigns
as Issuing Bank, it shall retain all the rights and obligations of the Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations pursuant to Section 3.03(c)). If
Bank of America resigns as Swing Line Bank, it shall retain all the rights of
the Swing Line Bank provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.03(b)(iv).

11.09 Treatment of Certain Information; Confidentiality. Each of the Agent, the
Lenders and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, its auditors and to its and its Affiliates’ respective Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over it or its
Related

 

101



--------------------------------------------------------------------------------

Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any Eligible Assignee
invited to be a Lender pursuant to Section 2.17 or (iii) any actual or
prospective counterparty (or its Related Parties) to any swap or derivative
transaction relating to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (i) any rating agency
in connection with rating the Company or any Subsidiary or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder. For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary relating to the Company or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent, any Lender or the Issuing Bank on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the Restatement
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agent, the Lenders and the Issuing Bank acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States federal and state securities laws.

11.10 Set-off. In addition to any rights and remedies of the Lenders provided by
law, if an Event of Default exists or the Loans have been accelerated, each
Lender, the Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any and
all Obligations owing to such Lender, the Issuing Bank or any such Affiliate now
or hereafter existing, irrespective of whether or not the Agent, such Lender or
the Issuing Bank shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 2.16 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, the Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Bank or their respective Affiliates may
have. Each Lender agrees promptly to notify the Borrower and the Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

102



--------------------------------------------------------------------------------

11.11 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
the Agent in writing of any changes in the address, telecopier or telephone
number or e-mail address to which notices to the Lender should be directed, of
addresses of any Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Agent shall reasonably request. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States federal or state securities laws.

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g., “pdf” or “tif”),
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by the Bankruptcy
Code or other applicable bankruptcy, insolvency or other debtor relief laws, as
determined in good faith by the Agent, the Issuing Bank or the Swing Line Bank,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.14 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Company, the Lenders,
the Agent and the Agent-Related Parties, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.

 

103



--------------------------------------------------------------------------------

11.15 Governing Law; Jurisdiction; Venue; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF WHICH WOULD RESULT IN THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION).

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE COMPANY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING
BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH OF
THE COMPANY, THE BORROWER OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE BORROWER AND THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

104



--------------------------------------------------------------------------------

11.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the Act. The Borrower shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.18 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

11.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Company acknowledges and agrees, and acknowledges
its respective Affiliates’ understanding, that: (a) (i) the arranging and other
services regarding this Agreement provided by the Agent, the Arranger and the
Lenders are arm’s-length commercial transactions between each of the Company,
the Borrower and its respective Affiliates, on the one hand, and the Agent, the
Arranger and the Lenders, on the other hand, (ii) each of the Borrower and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each of the Borrower and the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Agent, the Arranger and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, the Company or any of their Affiliates, or
any other Person and (ii) neither the Agent, the Arranger nor any Lender has any
obligation to the Borrower, the Company or any of their Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Agent, the Arranger,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Company and their Affiliates, and neither the Agent

 

105



--------------------------------------------------------------------------------

nor the Arranger has any obligation to disclose any of such interests to the
Borrower, the Company or their Affiliates. To the fullest extent permitted by
law, each of the Borrower and the Company hereby waives and releases any claims
that it may have against the Agent, the Arranger or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

11.20 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the Company, the Borrower,
the Lenders and the Agent relating to the subject matter hereof and thereof, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.22 Amendment and Restatement. The parties hereto agree that, on the
Restatement Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (b) all Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement outstanding on the
Restatement Date shall in all respects be continuing and shall be deemed to be
Obligations outstanding hereunder; (c) the guaranty made by the Guarantors (as
defined in the Existing Credit Agreement) pursuant to the Guaranty (as defined
in the Existing Credit Agreement) shall remain in full force and effect with
respect to the Obligations and is hereby reaffirmed, (d) all revolving loans
outstanding under the Existing Credit Agreement on the Restatement Date shall be
deemed to be Revolving Loans made and outstanding on the Restatement Date under
this Agreement and (e) all references in the other Loan Documents to the
Existing Credit Agreement shall be deemed to refer without further amendment to
this Agreement. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 11.01 of the Existing Credit
Agreement. Each Existing Lender that is a Lender hereunder hereby waives any
compensation payable to such Lender pursuant to the terms of Section 4.04 of the
Existing Credit Agreement in respect of the principal amount of Revolving Loans
(as defined in the Existing Credit Agreement) to be prepaid by the Borrower on
the Restatement Date upon giving effect to the refinancings contemplated hereby.

 

106



--------------------------------------------------------------------------------

11.23 New Lenders. From and after the Restatement Date, by execution of this
Agreement, each Person identified as a “Lender” on the signature pages hereto
that is not already a Lender under the Existing Credit Agreement hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
Person will be deemed to be a party to this Agreement and a “Lender” for all
purposes of this Agreement, and shall have all of the obligations of a Lender
hereunder. Such Person hereby ratifies, as of the Restatement Date, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Lenders contained in this Agreement.

[Signature Pages Follow]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CBIZ OPERATIONS, INC., as the Borrower By  

 

  Name: Matthew J. Morelli   Title: President CBIZ, INC., as the Company By  

 

  Name: Jerome P. Grisko, Jr.   Title: President and Chief Executive Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Bank, as Swing Line Bank and as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By  

 

  Name:   Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Schedule of Revolving Loan Commitments

 

Lender

   Revolving Loan
Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 65,000,000.00        16.25 % 

JPMorgan Chase Bank, N.A.

   $ 55,000,000.00        13.75 % 

KeyBank National Association

   $ 55,000,000.00        13.75 % 

Fifth Third Bank

   $ 50,000,000.00        12.50 % 

Huntington National Bank

   $ 50,000,000.00        12.50 % 

PNC Bank, National Association

   $ 50,000,000.00        12.50 % 

U.S. Bank National Association

   $ 50,000,000.00        12.50 % 

BMO Harris Bank N.A.

   $ 25,000,000.00        6.25 %    

 

 

    

 

 

 

Total

   $ 400,000,000.00        100.00 %    

 

 

    

 

 

 